 

 

 

 

 

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 AND SECURITY AGREEMENT

(Term Loan – Tranche A and Tranche B)

 

by and between

 

COBANK, ACB,

as Agent and as a Syndication Party,

 

 

and

 

 

U.S. PREMIUM BEEF, LLC.

 

 

 

Dated as of June 22, 2009

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

AND SECURITY AGREEMENT

(Term Loan – Tranche A and Tranche B)

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT (“Credit
Agreement”) is entered into as of June 22, 2009, by and between COBANK, ACB a
federally chartered instrumentality of the United States (“CoBank”) for its own
benefit as a lender (in that capacity sometimes referred to as “CoBank”) and, as
Agent Bank for the benefit of the present and future Syndication Parties (in
that capacity “Agent”), and U.S. PREMIUM BEEF, LLC, a Delaware limited liability
company (“Borrower”).

Borrower and CoBank as Agent and, presently, the sole Syndication Party, are
parties to the Credit Agreement dated November 25, 1997, as amended by the First
through Ninth Amendments thereto (the "Prior Agreement") whereby CoBank (as the
Agent and a Syndication Party), and the other Syndication Parties, agreed to
make loans, advances, extensions of credit and/or other financial accommodations
to or for the benefit of Borrower.  Borrower has requested that the Prior
Agreement be amended and restated to provide for the continuation of the
existing loans, additional loans, advances, extensions of credit and/or other
financial accommodations, and the Syndication Parties are willing to do so on
the following terms and conditions.

ARTICLE 1.  DEFINED TERMS.

As used in this Credit Agreement, the following terms shall have the meanings
set forth below (and such meaning shall be equally applicable to both the
singular and plural form of the terms defined, as the context may require):

Additional Costs:  shall have the meaning set forth in Section 17.12.

Advance Payment:  shall have the meaning set forth in Subsection 16.2.

Aggregate Commitment:  shall be in the initial amount of $15,316,763.34
(reducing with the reductions in the Tranche A Commitment and the Tranche B
Commitment) comprised of: (a) a fully funded Tranche A Commitment in the initial
amount of $2,316,763.34, and reducing with each payment of principal on the
Tranche A Loan(s), and (b) a partially funded Tranche B Commitment in the
initial amount of $13,000,000.00, and reducing to $10,000,000 on May 31, 2010.

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

Applicable Margin:

(a) With respect to the Tranche A Loan(s), the rates per annum set forth below
for the then applicable “Leverage Ratio” referenced in the first column below
(each being called a “Leverage Ratio Level”):

Leverage Ratio Level

Leverage Ratio

Base Rate
Loans

LIBOR Rate
Loans

Level 1

Greater than or equal to 2.75 to 1.0

0.50%

2.75%

Level 2

Less than 2.75 to 1.0 but greater than or equal to 2.25 to 1.0

0.25%

2.50%

Level 3

Less than 2.25 to 1.0 but greater than or equal to 1.75 to 1.0

0.00%

2.25%

Level 4

Less than 1.75 to 1.0 but greater than or equal to 1.25 to 1.0

0.00%

2.00%

Level 5

Less than 1.25 to 1.0

0.00%

1.75%

 

The initial Leverage Ratio Level shall be Level 2 until after the National Beef
Leverage Ratio Certificate as of the end of the current fiscal year of National
Beef has been delivered.  Each National Beef Leverage Ratio Certificate shall be
delivered not later than 120 days after the end of each fiscal year of National
Beef.  The Base Rate Loans Applicable Margin and the LIBOR Rate Loans Applicable
Margin shall be determined pursuant to the table above based on the National
Beef Leverage Ratio, as of the end of each fiscal year of National Beef, with
such Applicable Margins effective as of the fifth Business Day after Agent’s
receipt of a certificate executed by National Beef’s chief financial officer
setting forth the National Beef Leverage Ratio for such fiscal year and
including the detailed calculation thereof and a copy of the audited financial
statement of National Beef (“National Beef Leverage Ratio Certificate”) ( and it
being expressly understood that the LIBOR Rate Loans Applicable Margin once set
for a LIBOR Rate Loan will not change during the LIBOR Rate Interest Period);
and

 

2

--------------------------------------------------------------------------------

 


 

 

 

 

(b) With respect to the Tranche B Loan(s), the rates per annum set forth below
(subject to automatic amendment as set forth below) for the then applicable
“Borrowing Base Availability Level” referenced in the first column below (each
being called a “Borrowing Base Availability Level”):

Borrowing Base
Availability Level

Average Amount of
Borrowing Base Availability

Base Rate
Loans

LIBOR Rate
Loans

Level 1

Greater than or equal to $150,000,000

2.00%

3.00%

Level 2

Less than $150,000,000 but greater than or equal to $50,000,000

2.25%

3.25%

Level 3

Less than $50,000,000

2.75%

3.75%

 

The initial Borrowing Base Availability Level shall be Level 2 until the
Borrowing Base Certificate is required to be delivered by National Beef in
October 2009.  The Agent will review National Beef’s Borrowing Base Certificates
to determine the amount of Borrowing Base Availability on the Borrowing Base
measurement date referenced in National Beef's current Borrowing Base
Certificate.  Any change in the Borrowing Base Availability will be effective
five (5) days after receipt from National Beef of the relevant Borrowing  Base
Certificate; provided, however, that if National Beef’s Borrowing Base
Certificate is not delivered on a timely basis in accordance with Section 9.1 of
the National Beef Credit Agreement, the Agent may, at its option, deem the
Borrowing Base Availability Level to be Level 3 until ten (10) Business Days
after the Agent’s receipt from National Beef of such Borrowing Base
Certificate.  Notwithstanding the foregoing, if at any time while any Tranche B
Loan(s) remains outstanding, any Borrowing Base Certificate, financial statement
or compliance certificate delivered by National Beef is shown to be inaccurate,
and such inaccuracy, if it had been corrected prior to such delivery, would have
caused the application of a higher Applicable Margin for any period than the
Applicable Margin that was actually applied for such period, then (i) within
five (5) Business Days of discovery or notice of discovery of such inaccuracy
National Beef shall deliver to the Agent for distribution to the Syndication
Parties a corrected Borrowing Base Certificate, financial statement or
compliance statement for such period, (ii) the Applicable Margin for such period
shall be recalculated and applied as if the higher Applicable Margin had
originally been applicable, and (iii) within five (5) Business Days of such
recalculation the Borrower shall pay to the Agent the additional amount of
interest and fees owed as a result of such higher Applicable Margin for such
period to the extent accrued through the last applicable payment date, and any
subsequent payments required to be  made on any subsequent payment date shall be
adjusted accordingly.  Nothing contained in this paragraph shall limit or
otherwise prejudice any of the other rights and remedies of the Agent or the
Syndication Parties under this Credit Agreement.  In the event that the National
Beef Credit Agreement is amended to change the table set forth in the definition
of Applicable Margin related to Line of Credit Loans, then the preceding table
in this Agreement shall be deemed to be amended correspondingly, effective at
the same time as such amendment to the National Beef Credit Agreement is
effective.

3

--------------------------------------------------------------------------------

 


 

 

 

 

 

Authorized Officer:  shall have the meaning set forth in Subsection 11.1.5.

Availability Period:  shall have the meaning set forth in Section 4.1.

Bank Debt:  all amounts owing under any Note, fees, Borrower's obligations to
purchase CoBank Equity Interests, Funding Losses and all interest, expenses,
charges, and other amounts payable by Borrower pursuant to the Loan Documents.

Base Rate:  a rate per annum announced by the Agent on the first Business Day of
each week, which shall be the higher of (a) 150 basis points (1.50 percent)
greater than the higher of the one week or one month LIBOR Rate, (b) the Prime
Rate; or (c) the Federal Funds Rate plus one half of one percent (0.5%).

Base Rate Loans:  Loans with respect to which the interest rate is determined by
reference to the Base Rate.

Borrowing Base Availability: at any time, an amount (if positive) equal to (a)
the Borrowing Base, as determined in accordance with the National Beef Credit
Agreement minus (b) the sum of (i) the aggregate outstanding principal amount of
the Line of Credit Loans outstanding under the National Beef Credit Agreement,
(ii) the aggregate outstanding amount of the LC Obligations outstanding under
the National Beef Credit Agreement and (iii) the aggregate outstanding principal
amount of the Swing Line Loans outstanding under the National Beef Credit
Agreement.

Borrowing Base Availability Level: shall have the meaning set forth in the
definition of Applicable Margin.

Borrowing Base Certificate: a certificate issued by National Beef in
substantially the form set forth in the National Beef Credit Agreement, signed
as indicated thereon, setting forth the amount of National Beef’s Borrowing Base
as determined in accordance with the National Beef Credit Agreement.

Borrower Benefit Plan:  shall have the meaning set forth in Section 10.11.

 

4

--------------------------------------------------------------------------------

 


 

 

 

 

Borrower Pension Plan:  a Borrower Benefit Plan that is an “employee pension
benefit plan” as defined in Section 3(2) of ERISA that is intended to satisfy
the requirements of Section 401(a) of the Code.

Borrower’s Real Property:  shall have the meaning set forth in Section 10.13.

Business Day:  any day of the year, other than a Saturday or Sunday, on which
commercial banks in New York, New York and Denver, Colorado are not required or
authorized to close and, if such day relates to any LIBOR Rate Loans, a day on
which dealing in Dollar deposits is occurring among banks in the London
interbank market.

Cattle Purchase and Sale Agreement: The agreement entitled Cattle Purchase and
Sale Agreement dated December 1, 1997 by and between Farmland National Beef
Packing Company, L.P., a Delaware limited partnership (now National Beef) and
U.S. Premium Beef, Ltd., a Kansas cooperative corporation (now Borrower) whereby
National Beef agrees to purchase cattle from Borrower.

Change in Law:  shall have the meaning set forth in Subsection 5.2.2.

Closing Date:  the date of this Credit Agreement.

CoBank Equity Interests:  shall have the meaning set forth in Article 8 hereof.

Code:  shall have the meaning set forth in Section 10.11.

Collateral:  shall have the meaning set forth in Section 9.1.

Compliance Certificate:  a certificate of the treasurer of Borrower in form and
substance reasonably acceptable to Agent.

Contributing Syndication Parties:  shall have the meaning set forth in
Section 16.4.

 

5

--------------------------------------------------------------------------------

 


 

 

 

 

Debt: with respect to any Person and without duplication: (a) all obligations of
such Person for borrowed money (including, without limitation, all notes payable
and drafts accepted representing extensions of credit, all obligations evidenced
by credit agreements, bonds, debentures, notes or other similar instruments and
all obligations upon which interest charges are customarily paid); (b) any
direct or contingent obligations of such Person arising under letters of credit
(including standby and commercial), banker’s acceptances, bank guaranties,
surety bonds and similar instruments; (c) whether or not so included as
liabilities in accordance with GAAP, all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable incurred in the ordinary course of the Borrower’s business), and
indebtedness (excluding prepaid interest thereon and excluding operating leases)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (d) capitalized leases and Synthetic Lease
Obligations; and (e) all Guaranty Obligations of such Person in respect of any
of the foregoing.

Debt Service Coverage Ratio:  for any consecutive four Fiscal Quarters (a) net
income (i) plus depreciation and amortization, and (ii) plus cash distributions
received from National Beef, (iii) less (A) the following, as permitted under
Section 13.11 hereof: retirements of equity (in the form of the payment of
patronage notices), and tax distributions, and (B) earnings from National Beef,
(b) divided by the total scheduled principal payments made on all Debt during
such period.  For purposes of this definition, (x) cash distributions received
from National Beef calculated for each Fiscal Quarter shall include, but without
duplication in the following Fiscal Quarter, those cash distributions received
from National Beef up to and including the last day of such Fiscal Quarter; and
(y) the results of operations of National Beef shall not be included in any
calculations required, notwithstanding any provision of GAAP to the contrary.

Default Interest Rate:  a rate of interest equal to 200 basis points in excess
of the rate or rates of interest otherwise being charged on the Loans.

Delinquency Interest:  shall have the meaning set forth in Section 16.4.

Delinquent Amount:  shall have the meaning set forth in Section 16.4.

Delinquent Syndication Party:  shall have the meaning set forth in Section 16.4.

Delivery Agreement(s):  the agreements entered into by and between Borrower and
its producers whereby Borrower agrees to market, and the producer agrees to
deliver, one head of cattle for each Class A unit owned by the producer at or
during specified delivery periods, substantially in the form and substance of
the documents designated “Uniform Cattle Delivery and Marketing Agreement (Even
Slots)” and “Uniform Cattle Delivery and Marketing Agreement (Odd Slots)” and
attached hereto as Exhibit 1.29(a) and Exhibit 1.29(b), respectively.

Dollar(s) and $: lawful currency of the United States of America

 

6

--------------------------------------------------------------------------------

 


 

 

 

 

EBITDA: for any period of determination, the consolidated net income of National
Beef, before provision for income taxes, interest expense (including without
limitation, implicit interest expense on capitalized leases), depreciation,
amortization and other noncash expenses or charges, excluding (to the extent
otherwise included): (a) nonoperating gains (including without limitation,
extraordinary or nonrecurring gains, gains from discontinuance of operations and
gains arising from the sale of assets other than inventory or property, plant
and equipment) during the applicable period; and (b) similar nonoperating losses
during such period. Payments made under the Water Services Agreement (as defined
in the National Beef Credit Agreement) shall be treated as operating expenses
for the purposes of calculating EBITDA.

Environmental Laws:  the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended, 42 U.S.C. 9601-9657 (“CERCLA”) and the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. 6901-6987 (“RCRA”).

Environmental Regulations:  as defined in the definition of Hazardous
Substances.

ERISA:  shall have the meaning set forth in Section 10.11.

Event of Default:  shall have the meaning set forth in Section 15.1.

Fiscal Quarter: the period of approximately three months ending on the last
Saturday in August, November, February and May of each calendar year and
beginning on the following day.

Fair Market Value:  a valuation as determined in a written appraisal from an MAI
certified appraiser or by such other method as shall be agreed upon by Borrower
and Agent.

Funded Debt: for any date of determination, the then outstanding principal
amount of all of National Beef’s consolidated interest-bearing Debt (including
without limitation, capitalized leases) plus the then undrawn amount of all
outstanding letters of credit (including without limitation, the LCs); provided,
however, that (i) LC’s or indemnity obligations issued to support other Debt
shall not be included in Funded Debt to the extent that such other Debt is,
itself, included in Funded Debt; (ii) National Beef’s Debt under the Water
Services Agreement (as defined in the National Beef Credit Agreement) shall not
be included in Funded Debt; (iii) National Beef’s Class A or Class B Units
subject to redemption rights shall not be included in Funded Debt; and (iv)
National Beef’s obligations under deferred compensation plans shall not be
included in Funded Debt

Funding Losses:  shall have the meaning set forth in Subsection 7.1.1.

GAAP:  generally accepted accounting principles in the United States of America,
applied consistently, as in effect from time to time.

 

7

--------------------------------------------------------------------------------

 


 

 

 

 

Guaranty Obligation: as to any Person, (a) any obligation, contingent or
otherwise, of such Person guarantying or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Debt or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligees in respect of such Debt or
other obligation of the payment or performance thereof or to protect such
obligees against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Debt or other obligation of any other
Person, whether or not such Debt or other obligation is assumed by such Person;
provided, however, that the term “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guaranty Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the guaranteeing Person in good faith.

Hazardous Substances:  dangerous, toxic or hazardous pollutants, contaminants,
chemicals, wastes, materials or substances, as defined in or governed by the
provisions of any Environmental Laws or any other federal, state or local law,
statute, code, ordinance, regulation, requirement or rule relating thereto
(“Environmental Regulations”), and also including urea formaldehyde,
polychlorinated biphenyls, asbestos, asbestos-containing materials, nuclear fuel
or waste, and petroleum products, or any other waste, material, substances,
pollutant or contaminant which would subject an owner of property to any
damages, penalties or liabilities under any applicable Environmental
Regulations.

Indemnified Agency Parties:  shall have the meaning set forth in Section 16.19.

Indemnified Parties:  shall have the meaning set forth in Section 14.1.

Interest Period:  the period of time for which the LIBOR Rate shall be in effect
as to any LIBOR Rate Loans and which shall be a one, two, three or six month
period of time, commencing with the borrowing date of such LIBOR Rate Loans or
the expiration date of the immediately preceding Interest Period, as the case
may be, applicable to and ending on the effective date of any rate change or
rate continuation made as provided herein as the Borrower may specify in a
notice of borrowing or a notice of interest conversion; provided, however, that:
(a) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day, (b) no Interest Period shall
extend beyond the applicable Maturity Date, and (c) there shall be no more than
ten (10) Interest Periods for LIBOR Rate Loans outstanding at any one time.

 

8

--------------------------------------------------------------------------------

 


 

 

 

 

Leverage Ratio: as of the end of any fiscal year of National Beef, the ratio of:
(a) National Beef’s Funded Debt as of the end of the fiscal year, divided by (b)
National Beef’s EBITDA during the fiscal year.

LIBOR Rate: (a) with respect to each day during each Interest Period applicable
to a LIBOR Rate Loan, the per annum rate for the Interest Period selected by
Borrower, as quoted by the British Bankers' Association (or if such quotation
source is unavailable, such other quotation source as may be reasonably selected
by the Agent) for the purpose of displaying London Interbank Offered Rates for
Dollar deposits, (which shall be the LIBOR rate in effect on the Business Day of
the related LIBOR Rate Loan) rounded up to the 1/100th of 1% per annum, or (b)
with respect to the determination of the Base Rate, the LIBOR rate, as quoted by
the British Bankers' Association (or if such quotation source is unavailable,
such other quotation source as may be reasonably selected by the Agent) for the
purpose of displaying London Interbank Offered Rates for Dollar deposits, in
each case divided by a percentage equal to 100% minus the stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves) applicable on such date to
any member bank of the Federal Reserve System in respect of “Eurocurrency
liabilities” as defined in Regulation D (or any successor category of
liabilities under Regulation D).

LIBOR Rate Loans:  Loans with respect to which the interest rate is determined
by reference to the LIBOR Rate.

Licensing Laws:  shall have the meaning set forth in Section 10.4.

Loans:  shall have the meaning set forth in Section 2.1.

Loan Advance Amount:  shall have the meaning set forth in Section 16.3.

Loan Documents:  this Credit Agreement, the Notes, the Security Documents and
other documents required to grant to Agent, for the benefit of the Syndication
Parties, a perfected security interest in the Collateral.

Loan Proceeds:  shall have the meaning set forth in Section 3.1.

Majority Lenders:  shall have the meaning set forth in Section 16.8.

Material Adverse Effect:  means: (a) a material adverse effect on the financial
condition, results of operation, business or property of Borrower; (b) a
material adverse effect on the ability of Borrower to perform its obligations
under this Credit Agreement and the other Loan Documents; or (c) a material
adverse effect upon the ability of Agent to enforce its rights and remedies
under the Loan Documents.

Material Agreements:  shall have the meaning set forth in Section 10.17.

 

9

--------------------------------------------------------------------------------

 


 

 

 

 

Maturity Date:  the earliest of (i) July 1, 2011, (ii) the date on which the
Commitments are terminated in whole pursuant to Section 15.1, or (iii) the date
on which the Borrower voluntarily terminates the Tranche B Commitment in whole
and pays the Bank Debt in full.

Maximum Syndication Amount:

For CoBank-                             $15,316,763.34

subject to pro rata reduction in accordance with the reduction of the Aggregate
Commitment and subject to adjustment in the event of the sale of all or a
portion of a Syndication Interest in accordance with Section 16.26 hereof.

National Beef:  National Beef Packing Company, LLC, a Delaware limited liability
company.

National Beef Credit Agreement:  the Sixth Amended and Restated Credit Agreement
made as of the 25th day of July, 2007, as amended by the First and Second
Amendments thereto by and among National Beef, CoBank, and the other financial
institutions signatory thereto.  In the event there are subsequent amendments to
the National Beef Credit Agreement that affect the references made herein to the
terms of the National Beef Credit Agreement, then this Agreement shall be deemed
to be amended correspondingly, effective at the same time as such amendment to
the National Beef Credit Agreement is effective.  In the event the National Beef
Credit Agreement is terminated or is amended or restated in such a way that the
terms of this Agreement cannot be rationally or logically conformed, or if the
financing thereunder is refinanced under a new agreement with dissimilar terms,
then the parties to this Agreement shall negotiate in good faith to amend or
restate this Agreement so that this Agreement substantially corresponds to the
intent of the parties expressed herein as applied to the new circumstances
related to National Beef.

NB Interest:  the membership interests in National Beef held by Borrower.

Net Worth:  the amount of Borrower’s consolidated total assets (based on
Borrower’s results as determined in accordance with GAAP) less Borrower’s total
consolidated liabilities (based on Borrower’s results as determined in
accordance with GAAP).  For purposes of computing Net Worth, Borrower’s total
consolidated liabilities shall not include minority interest in National Beef
Packing Company, LLC and Kansas City Steak Company, LLC.

Note or Notes:  the promissory notes executed by Borrower pursuant to
Section 6.1 hereof, and all amendments, renewals, substitutions and extensions
thereof.

Notice of Loan Advance:  shall have the meaning set forth in Section 16.3.

 

10

--------------------------------------------------------------------------------

 


 

 

 

 

Organization Documents:  in the case of a corporation, its articles or
certificate of incorporation and bylaws; in the case of a partnership, its
partnership agreement and certificate of limited partnership, if applicable; in
the case of a limited liability company, its articles of organization and its
operating agreement.

Payment Account:  shall have the meaning set forth in Section 16.10.

Payment Distribution:  shall have the meaning set forth in Section 16.10.

Permitted Encumbrance:  shall have the meaning set forth in Section 10.13. 

Person:  any individual, corporation, limited liability company, association,
partnership, trust, organization, government, governmental agency, or other
entity.

Potential Default:  any event, other than an event described in Section 15.1(a)
hereof, which with the giving of notice or lapse of time, or both, would become
an Event of Default.

Prime Rate: a rate of interest per annum equal to the “prime rate” as published
from time to time in the Eastern Edition of the Wall Street Journal as the
average prime lending rate for seventy-five percent (75%) of the United States’
thirty (30) largest commercial banks, or if the Wall Street Journal shall cease
publication or cease publishing the “prime rate’’ on a regular basis, such other
regularly published average prime rate applicable to such commercial banks as is
acceptable to the Agent in its reasonable discretion.

Purchase Agreement: the document entitled “Partnership Interest Purchase
Agreement” dated as of July 31, 1997, by and between Borrower and the Sellers.

Required License:  shall have the meaning set forth in Section 10.10.

Regulatory Change:  shall have the meaning set forth in Section 17.12.

Security Documents:  the security agreements, mortgages, deeds of trust,
financing statements, pledge agreements, leasehold assignment and consents,
assignments and/or other security documents executed by Borrower in favor of
Agent, for the benefit of the Syndication Parties, to secure Borrower's
performance of its obligations under the Notes and other Loan Documents with a
first lien (subject to Permitted Encumbrances) on all assets, real and personal,
of Borrower, in form and substance acceptable to Agent.

Sellers:   the Persons from which Borrower acquired a portion of the NB Interest
pursuant to the Purchase Agreement.

Successor Agent:  such Person as may be appointed as successor to the rights and
duties of Agent as provided in Section 16.8 of this Credit Agreement.

 

11

--------------------------------------------------------------------------------

 


 

 

 

 

Syndication Acquisition Agreement:  shall have the meaning set forth in
Section 16.26.

Syndication Interest:  shall have the meaning set forth in Section 16.1.

Syndication Parties:  CoBank in its role as a lender hereunder, but not in its
role as Agent hereunder and such Persons as shall from time to time execute a
Syndication Acquisition Agreement substantially in the form of Exhibit 16.26
hereto signifying their election to purchase all or a portion of the Syndication
Interest of any Syndication Party, in accordance with Section 16.26 hereof, and
to become a Syndication Party hereunder.

Syndication Party Advance Date:  shall have the meaning set forth in
Section 16.3.

Syndication Share:  shall mean:

For CoBank  100%

subject to adjustment (a) as provided in Section 16.4 hereof; and (b) for sales
or transfers of Syndication Interests by any Syndication Party as provided in
Section 16.26 hereof.

Synthetic Lease Obligation: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

Tranche A Commitment: the portion of the Aggregate Commitment in the initial
amount of $2,316,763.34, and reducing with each payment of principal on the
Tranche A Loan(s).

Tranche A Loan(s):  shall have the meaning set forth in Section 2.1.

Tranche B Commitment: the portion of the Aggregate Commitment in the initial
amount of $13,000,000.00, and reducing to $10,000,000 on May 31, 2010.

Tranche B Loan(s):  shall have the meaning set forth in Section 2.1.

Transfer:  shall have the meaning set forth in Section 16.26.

Type: with respect to any Loans, whether such Loans are Base Rate Loans or LIBOR
Rate Loans.

Wire Instructions:  shall have the meaning set forth in Section 16.28.

 

12

--------------------------------------------------------------------------------

 


 

 

 

 

Working Capital: the excess of Borrower’s consolidated current assets (based on
Borrower’s results as determined in accordance with GAAP) over Borrower’s
consolidated current liabilities (based on Borrower’s results as determined in
accordance with GAAP).  For the purpose of determining Working Capital, current
assets will include cash distributions reasonably expected to be received from
National Beef during the quarterly reporting period that follows the date of
determination of Working Capital.

ARTICLE 2.  LOAN AMOUNT.

2.1     Loans.  Borrower and the Syndication Parties acknowledge and agree that
the Tranche A Commitment has been fully funded under the Prior Agreement (if
held by one Syndication Party as one Type the “Tranche A Loan” and if held by
more than one Syndication Party or if more than one Type, the “Tranche A
Loans”).  Amounts repaid on the Tranche A Loan(s) shall not be reborrowed.   On
the terms and conditions set forth in this Credit Agreement, the Syndication
Parties agree, each as to their Syndication Share and to the extent of their
Maximum Syndication Amount, to make loans to Borrower in an amount up to the
Tranche B Commitment (if held by one Syndication Party as one Type the “Tranche
B Loan” and if held by more than one Syndication Party or if more than one Type,
the “Tranche B Loans”).  Amounts repaid on the Tranche B Loan(s) may be
reborrowed.  Notwithstanding the foregoing, and other terms set forth in this
Agreement, during at least 30 consecutive days during each calendar year the
amount outstanding under the Tranche B Loan shall be $0.  The Tranche A Loan(s)
and the Tranche B Loan(s) are sometimes collectively referred to herein as the
“Loans”.

ARTICLE 3.  PURPOSE.

3.1     Purpose.  The proceeds of the Tranche B Loan(s) (“Loan Proceeds”) may be
used by Borrower only for working capital, general corporate purposes related to
the operation of its business as described in Section 13.2 hereof, and tax
distributions, subject to the limitations of Section 13.11 hereof, and Borrower
agrees to use the Loan Proceeds for such purposes only.

ARTICLE 4.  AVAILABILITY.

 

13

--------------------------------------------------------------------------------

 


 

 

 

 

4.1     Availability.  The Loan Proceeds will be made available to Borrower
provided that the applicable conditions set forth in Article 11 hereof are
satisfied and until the Maturity Date (“Availability Period”).  Unless otherwise
agreed, the Loan Proceeds will be made available on any Business Day during the
Availability Period by wire transfer of immediately available funds in
accordance with written wire transfer instructions to be furnished by Borrower
on a form supplied by Agent.  Any request by the Borrower for Loan Proceeds
hereunder must be given by the Borrower in accordance with Section 11.2.1 not
later than 11:00 a.m. (Denver time) on the Business Day on which any proposed
LIBOR Rate Loan and not later than 11:00 a.m. (Denver time) on the Business Day
on which any proposed Base Rate Loan, is proposed to be made.  Each request for
Loan Proceeds hereunder shall be irrevocable and shall be deemed to be a
representation by the Borrower that on the date the Loan Proceeds are requested
and after giving effect to the requested Loan Proceeds the applicable conditions
specified in Article 11 have been and will be satisfied.  Each request for Loan
Proceeds hereunder, in addition to meeting the applicable requirements of
Section 4.2, shall specify (i) the requested date thereof, (ii) the aggregate
amount of the Loan Proceeds to be made on such date, which shall be in a minimum
amount of $25,000 and an integral multiple of $25,000, (iii) whether such Loan
Proceeds are to be funded as a Base Rate Loans or LIBOR Rate Loans and (iv) in
the case of LIBOR Rate Loans, the duration of the initial Interest Period
applicable thereto. Promptly upon receipt of such notice, the Agent shall advise
each Syndication Party of the requested Loan Proceeds and of such Syndication
Parties’ ratable share of such Loans.  At or before 1:00 p.m. (Denver time) on
the date of the requested Loan Proceeds, each relevant Syndication Party shall
provide the Agent at the Agent’s principal office in Denver with immediately
available funds covering such Syndication Parties’ Syndication Share of the
requested Loans.  Unless the Agent determines that any applicable condition
specified in Article 11 has not been satisfied or waived, the Agent will make
available to the Borrower at the Agent’s principal office in Denver, Colorado in
immediately available funds not later than 2:30 p.m. (Denver time) on the date
the Loan Proceeds are requested the amount of the requested Loan Proceeds to the
extent received by the Agent.

4.2     Conversion of Loans.  With respect to Loans, the Borrower may, upon
written notice given by the Borrower to the Agent not later than 11:00 a.m.
(Denver time) on the Business Day of any proposed interest conversion or roll
over, (a) convert Loans of one Type into Loans of another Type, or (b) continue
or roll over existing LIBOR Rate Loans; provided, however, that (i) with respect
to any conversion into or roll over of LIBOR Rate Loans, no Event of Default
shall have occurred and be continuing, (ii) with respect to any facsimile notice
of interest conversion, the Borrower shall promptly confirm such notice by
sending the original notice to the Agent and (iii) any continuation or roll over
of LIBOR Rate Loans for the same or a different Interest Period or into Base
Rate Loans, shall be made on, and only on, the last day of an Interest Period
for such LIBOR Rate Loans.  Each such notice of interest conversion shall
specify therein the requested (x) date of such conversion, (y) the Loans to be
converted and whether such Loans constitute LIBOR Rate Loans, and (z) if such
interest conversion is into LIBOR Rate Loans, the duration of the Interest
Period for such Loans.  The Agent shall promptly deliver a copy thereof to each
Syndication Party. Each such notice shall be irrevocable and binding on the
Borrower.  If the Borrower shall fail to give a notice of interest conversion
with respect to any LIBOR Rate Loans as set forth above, such Loans shall
automatically convert to Base Rate Loans on the last day of the Interest Period
with respect thereto.  The provisions of this Section 4.2 shall also apply to
initial Loans made as LIBOR Rate Loans.  Written notice of requests for Loan
Proceeds or conversions or continuations of Loans shall be in substantially the
form of Exhibit 4.2 attached hereto.

 

14

--------------------------------------------------------------------------------

 


 

 

 

 

ARTICLE 5.  INTEREST AND FEES.

5.1     Interest Calculation and Payment.  The Borrower shall pay interest on
the unpaid principal amount of the Loans made by each Syndication Party from the
date of such Loans until such principal amount shall be paid in full, at the
times and at the rates per annum set forth below:

(a)      Base Rate Loans, so long as no Event of Default has occurred and is
continuing, shall bear interest at a rate per annum equal to the sum of the Base
Rate in effect from time to time plus the then Applicable Margin (calculated
according to the Leverage Ratio Level or Borrowing Base Availability Level, as
the case may be).  Such interest shall be payable monthly in arrears on the
twentieth day of each month and on the Maturity Date applicable thereto.

(b)     LIBOR Rate Loans, so long as no Event of Default has occurred and is
continuing, shall bear interest at a rate per annum during each day of each
Interest Period for such Loans equal to the sum of the LIBOR Rate for such
Interest Period for such Loans plus the then Applicable Margin (calculated
according to the Leverage Ratio Level or Borrowing Base Availability Level, as
the case may be).  Such interest shall be payable in arrears on the last day of
the relevant Interest Period, and, if such Interest Period exceeds three months,
the day which is three months after the date on which the relevant LIBOR Rate
Loans were disbursed.

(c)      After the occurrence of an Event of Default and for so long as such
Event of Default is continuing, the Agent may (upon the direction of the
Majority Lenders) notify the Borrower that any and all amounts due hereunder,
under the Notes or under any other Loan Document, whether for principal,
interest (to the extent permitted by applicable law), fees, expenses or
otherwise, shall bear interest, from the date of such notice by the Agent and
for so long as such Event Default continues, payable on demand, at the Default
Interest Rate.

(d)     All computations of interest shall be made by the Agent, by reference to
the actual number of days elapsed based on a year of 360 days (in the case of
fees and of LIBOR Rate Loans) or 365 or 366 days (in the case of Base Rate
Loans), as applicable. Each determination of an interest rate by the Agent shall
be conclusive and binding for all purposes, absent manifest error.  Any accrued
interest unpaid on the Maturity Date shall be due and payable on the Maturity
Date.

5.2     Additional Provisions for LIBOR Rate Loans. 

 

15

--------------------------------------------------------------------------------

 


 

 

 

 

5.2.1  Inapplicability or Unavailability of LIBOR Rate.  If Agent at any time
shall determine that for any reason adequate and reasonable means do not exist
for ascertaining the LIBOR Rate, then Agent shall promptly give notice thereof
to Borrower.  If such notice is given and until such notice has been withdrawn
by Agent, then any portion of the outstanding principal balance hereof which
bears interest determined in relation to the LIBOR Rate shall, subsequent to the
end of the Interest Period applicable thereto, bear interest at the Base Rate
(“Base Rate Loans”).

5.2.2  Change in Law; LIBOR Rate Loans Unlawful.  If any law, treaty, rule,
regulation or determination of a court or governmental authority or any change
therein or in the interpretation or application thereof (each, a “Change in
Law”) shall make it unlawful for any of the Syndication Parties to (a) advance
its Syndication Share of any LIBOR Rate Loans or (b) maintain its Syndication
Share of all or any portion of the LIBOR Rate Loans, each such Syndication Party
shall promptly, by telephone or facsimile, notify Agent thereof, and of the
reasons therefor and Agent shall promptly notify Borrower thereof and if the
notice from such Syndication Party is in writing, Agent shall provide a copy of
such notice to Borrower.  In the former event, any obligation of any such
Syndication Party to make available its Syndication Share of any future LIBOR
Rate Loans shall immediately be canceled (and, in lieu thereof shall be made as
Base Rate Loans), and in the latter event, any such unlawful LIBOR Rate Loans or
portions thereof then outstanding shall be converted, at the option of such
Syndication Party, to Base Rate Loans; provided, however, that if any such
Change in Law shall permit the LIBOR Rate to remain in effect until the
expiration of the Interest Period applicable to any such unlawful LIBOR Rate
Loans, then such LIBOR Rate Loans shall continue in effect until the expiration
of such Interest Period.  Upon the occurrence of any of the foregoing events on
account of any change in any law, treaty, rule, regulation or determination of a
court or governmental authority or in the interpretation or application thereof
, Borrower shall pay to Agent immediately upon demand such amounts as may be
necessary to compensate any such Syndication Party for any fines, fees, charges,
penalties or other costs incurred or payable by such Syndication Party as a
result thereof and which are attributable to any LIBOR Rate Loans made available
to Borrower hereunder, and any reasonable allocation made by any such
Syndication Party among its operations shall be conclusive and binding upon
Borrower absent manifest error.

5.3     Fees.  Borrower shall pay or cause to be paid the following fees:

5.3.1  Non-Use Fee.  Borrower agrees to pay to the Agent for distribution to the
Syndication Parties (based on their applicable respective Syndication Shares) a
quarterly non-use fee on the daily average unused amount of Tranche B Loans at
the rate per annum of one quarter of one percent (0.25%) (the “Non-Use Fee”). 
The Non-Use Fee for each calendar quarter shall be due and payable in arrears on
the first Business Day of each January, April, July and October hereafter
through the Maturity Date applicable to the Tranche B Loans.  A pro-rated
non-use fee shall be due and payable on the first Business Day of the quarter
following the date of this Agreement and on the Maturity Date applicable to the
Tranche B Loans.  Each Non-Use Fee shall be earned as it accrues.

5.4     This Section Intentionally Omitted.

 

16

--------------------------------------------------------------------------------

 


 

 

 

 

ARTICLE 6.  NOTES; PAYMENTS.

6.1     Promissory Notes.  Each Syndication Party's Syndication Interest in the
Loans shall be evidenced by a promissory note, payable to the order of such
Syndication Party in the face amount equal to such Syndication Party's Maximum
Syndication Amount, in the form attached hereto as Exhibit 6.1 (each a “Note”
and collectively, the “Notes”).

6.2     Principal Payments.  Principal owing under the Tranche A Loan(s) shall
be payable in equal quarterly installments of $257, 418.14, commencing on July
1, 2009 and on the first day of each succeeding October, January, April and July
(or on the next succeeding Business Day in the event the date specified is not a
Business Day) to and including the Maturity Date, at which time the entire
amount of principal shall be due and payable in full.  Principal owing under the
Tranche B Loan(s) shall be payable as follows: (a) on May 31, 2010 in such
amount, if any, as is necessary to reduce the outstanding principal balance to
an amount not more than $10,000,000, and (b) on the  Maturity Date, the entire
amount of any principal outstanding shall be due and payable in full.

6.3     Interest Payments.  Interest shall be payable as set forth in Section
5.1, with any accrued and unpaid interest payable on the Maturity Date. 

6.4     Application of Payments.  Provided that an Event of Default or Potential
Default has not occurred and is continuing, payments shall be applied as
directed by Borrower.  Upon the occurrence and during the continuance of an
Event of Default or Potential Default, all amounts paid to Agent shall be
applied, as Agent in its sole discretion shall determine, to fees, interest,
principal or to any other Bank Debt.  The amount of Loan Proceeds advanced and
other Bank Debt, and all payments by or on behalf of Borrower, of such amounts,
shall be entered on the books of the Agent and/or the Syndication Parties and
such entries shall be presumptive evidence of the unpaid amounts outstanding
from time to time under the Notes and other Loan Documents.

6.5     Manner of Payment.  All payments, including prepayments, that Borrower
is required or permitted to make under the terms of this Credit Agreement shall
be made to Agent (a) in immediately available federal funds, to be received no
later than 12:00 noon Central Time of the Business Day on which such payment is
due by wire transfer to such account as Agent may designate by notice; and (b)
without setoff or counterclaim and free and clear of and without deduction for
any taxes, levies, impost, duties, charges, fees, deductions, withholding,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless Borrower is required by law to make
such deduction or withholding.

6.6     This Section Intentionally Omitted.

 

17

--------------------------------------------------------------------------------

 


 

 

 

 

ARTICLE 7.  PREPAYMENTS.

7.1     Voluntary Prepayments.  Borrower shall have the right to prepay all or
any part of the outstanding principal balance under the Loans at any time in
integral multiples of $250,000.00 (or the entire outstanding balance, if less),
with at least three Business Days prior notice and upon payment of all Funding
Losses calculated as provided in Subsection 7.1.1 hereof.

7.1.1  Funding Losses. “Funding Losses” shall be applicable only to payment or
prepayment of LIBOR Rate Loans and shall be determined by the Agent for the
purposes of this Credit Agreement as follows:

(a)      Determine the difference between:  (i) the LIBOR Rate in effect for the
first day of the Interest Period during which the prepayment occurs for the
LIBOR Rate Loans being prepaid, minus (ii) the LIBOR Rate in effect on the day
on which the prepayment occurs, provided the amount shall not be less than zero.

(b)     Then divide the amount so determined by 360 and multiply the result (i)
by the amount being prepaid, and (ii) by the number of days remaining in the
Interest Period of the LIBOR Rate Loans being prepaid.

7.2     This Section Intentionally Omitted.

7.3     This Section Intentionally Omitted.

ARTICLE 8.  COBANK EQUITY.

So long as CoBank is a Syndication Party under this Agreement, the Borrower will
acquire equity in CoBank (“CoBank Equity Interests”) in such amounts and at such
times as CoBank may require in accordance with CoBank’s Bylaws and Capital Plan
(as each may be amended from time to time), except that the maximum amount of
equity that the Borrower may be required to purchase in CoBank in connection
with the Loans made by CoBank under this Agreement shall not exceed the maximum
amount permitted by CoBank’s Bylaws as of the date of this Agreement.  The
rights and obligations of the parties with respect to such equity and any
distributions made on account thereof or on account of the Borrower’s patronage
with CoBank shall be governed by CoBank’s Bylaws, except that if CoBank sells a
participation in a portion of any Loans due to CoBank, such portion of the Loans
due to CoBank shall not be entitled to patronage distributions.  A sale of a
participation interest may include certain voting rights of the participants
regarding the loans hereunder (including without limitation the administration,
servicing and enforcement thereof).  The Borrower hereby consents and agrees
that the amount of any distributions with respect to the Borrower’s patronage
with CoBank that are made in qualified written notices of allocation (as defined
in 26 U.S.C. § 1388) and that are received by the Borrower from CoBank will be
taken into account by the Borrower at the stated Dollar amounts whether the
distribution is evidenced by a stock certificate or other form of written notice
that such distribution has been made and recorded in the Borrower’s name on
CoBank’s records.  The Loans due to CoBank under this Agreement and other Debt
due to CoBank hereunder shall be secured by a statutory first Lien on all equity
that the Borrower may now own or hereafter acquire in CoBank.  Such equity shall
not, however, constitute security for Debt due to any other Syndication Party
under this Agreement.  CoBank shall not be obligated to set off or otherwise
apply such equities to the Borrower’s Debt to CoBank.

18

--------------------------------------------------------------------------------

 


 

 

 

 

So long as CoBank is a Syndication Party under this Agreement, the Borrower will
acquire equity in CoBank (“CoBank Equity Interests”) in such amounts and at such
times as CoBank may require in accordance with CoBank’s Bylaws and Capital Plan
(as each may be amended from time to time), except that the maximum amount of
equity that the Borrower may be required to purchase in CoBank in connection
with the Loans made by CoBank under this Agreement shall not exceed the maximum
amount permitted by CoBank’s Bylaws as of the date of this Agreement.  The
rights and obligations of the parties with respect to such equity and any
distributions made on account thereof or on account of the Borrower’s patronage
with CoBank shall be governed by CoBank’s Bylaws, except that if CoBank sells a
participation in a portion of any Loans due to CoBank, such portion of the Loans
due to CoBank shall not be entitled to patronage distributions.  A sale of a
participation interest may include certain voting rights of the participants
regarding the loans hereunder (including without limitation the administration,
servicing and enforcement thereof).  The Borrower hereby consents and agrees
that the amount of any distributions with respect to the Borrower’s patronage
with CoBank that are made in qualified written notices of allocation (as defined
in 26 U.S.C. § 1388) and that are received by the Borrower from CoBank will be
taken into account by the Borrower at the stated Dollar amounts whether the
distribution is evidenced by a stock certificate or other form of written notice
that such distribution has been made and recorded in the Borrower’s name on
CoBank’s records.  The Loans due to CoBank under this Agreement and other Debt
due to CoBank hereunder shall be secured by a statutory first Lien on all equity
that the Borrower may now own or hereafter acquire in CoBank.  Such equity shall
not, however, constitute security for Debt due to any other Syndication Party
under this Agreement.  CoBank shall not be obligated to set off or otherwise
apply such equities to the Borrower’s Debt to CoBank.

ARTICLE 9.  SECURITY.

9.1     Borrower's Assets.  To secure the payment and performance of the Bank
Debt, Borrower hereby grants to the Agent for the ratable benefit of the
Syndication Parties a continuing security interest in all property and interests
in property of Borrower, whether now owned or existing or hereafter acquired or
arising and wheresoever located, including but not limited to: all Accounts,
Inventory, Equipment, Farm Products, Goods, General Intangibles, Payment
Intangibles, Commercial Tort Claims (specifically described as those Commercial
Tort Claims which are proceeds of any of the other herein described collateral),
Deposit Accounts, Margin Accounts, Commodity Accounts, Commodity Contracts,
Securities Accounts, Investment Property, Instruments, Letter of Credit Rights,
Documents, Chattel Paper, Electronic Chattel Paper, Tangible Chattel Paper,
Investor Notes and Investor Loan Documents, all accessions to, substitutions
for, and all replacements, products and proceeds of the foregoing (including
without limitation, proceeds of insurance policies insuring any of the
foregoing), all books and records pertaining to any of the foregoing (including
without limitation, customer lists, credit files, computer programs, printouts
and other computer materials and records), and all insurance policies insuring
any of the foregoing, including, without limitation, the NB Interest, all
cattle, all feed, all accounts, Borrower’s rights under the Purchase Agreement
(including indemnification rights), the Cattle Purchase and Sale Agreement, and
the Delivery Agreements (“Collateral”); provided that none of the Syndication
Parties other than CoBank shall have a lien on the CoBank Equity Interests.
Borrower shall execute and deliver to Agent, for the benefit of the Syndication
Parties, a Pledge Agreement to evidence the security interest of Agent, for the
benefit of the Syndication Parties, in the NB Interest.  Borrower shall deliver
the originals of any certificates representing the NB Interest to Agent, for the
benefit of all present and future Syndication Parties.  Borrower shall also
execute such further security agreements, mortgages, deeds of trust, financing
statements, assignments or other documents as Agent shall reasonably request, in
form and substance as Agent shall specify, to establish, confirm, perfect or
provide notice of Agent's security interest (for the benefit of all Syndication
Parties) in the Collateral.  If requested by Agent:  (a) Borrower and Agent
shall place a legend on any chattel paper included in the Collateral showing
Agent's security interest therein; and (b) Borrower shall deliver to Agent
possession of any chattel paper, instruments and securities included in the
Collateral (duly endorsed to Agent's reasonable satisfaction).

 

19

--------------------------------------------------------------------------------

 


 

 

 

 

9.2     This Section Intentionally Omitted.   

ARTICLE 10.  REPRESENTATIONS AND WARRANTIES.

To induce the Syndication Parties to make the Loans, and recognizing that the
Syndication Parties are relying thereon, Borrower represents and warrants as
follows:

10.1   Organization, Good Standing, Etc..  Borrower:  (a) is duly organized,
validly existing, and in good standing under the laws of its state of
organization; (b) qualifies as a limited liability company under the laws of its
state of organization; (c) is duly qualified to do business and is in good
standing in each jurisdiction in which the transaction of its business makes
such qualification necessary; and (d) has all requisite corporate and legal
power (i) to own and operate its assets and to carry on its business, and
(ii) to enter into and perform the Loan Documents to which it is a party.

10.2   Corporate Authority, Due Authorization; Consents.  Borrower has full
power and authority (a) to conduct its business as contemplated to be operated
from and after the Closing Date; and (b) to execute, deliver and perform under
(i) this Credit Agreement, (ii) the Notes, (iii) all other Loan Documents (iv)
all other documents and agreements as contemplated by this Credit Agreement, (v)
the Delivery Agreements, and (vi) the Cattle Purchase and Sale Agreement.  All
consents or approvals of any Person which are necessary for, or are required as
a condition of the execution, delivery and performance of the Loan Documents,
the Delivery Agreements, and the Cattle Purchase and Sale Agreement have been
obtained.

10.3   Litigation.  Except as described on Exhibit 10.3 hereto, there are, no
pending legal or governmental actions, proceedings or investigations to which
Borrower is a party or to which any property of Borrower is subject which might
result in any Material Adverse Effect and, to Borrower's knowledge, no such
actions or proceedings are threatened or contemplated by any federal, state,
county, or city (or similar unit) governmental agency or any other Person.

10.4   No Violations.  The execution, delivery and performance of the Loan
Documents, the Delivery Agreements, and the Cattle Purchase and Sale Agreement
will not: (a) violate any provision of Borrower's articles of organization or
operating agreement, or any law, rule, regulation, judgment, order or ruling of
any court or governmental agency; (b) violate, conflict with, result in a breach
of, constitute a default under, or with the giving of notice or the expiration
of time or both, constitute a default under, any existing real estate mortgage,
indenture, lease, security agreement, contract, note, instrument or any other
agreements or documents binding on Borrower or affecting its property; or (c)
violate, conflict with, result in a breach of, constitute a default under, or
result in the loss of, or restriction of rights under, any Required License or
any order, law, rule, or regulation under or pursuant to which any Required
License was issued or is maintained (“Licensing Laws”).

 

20

--------------------------------------------------------------------------------

 


 

 

 

 

10.5   Binding Agreement.  Each of the Loan Documents to which Borrower is a
party is, or when executed and delivered, will be, the legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms, subject only
to limitations on enforceability imposed by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors' rights
generally and by general principles of equity.

10.6   Compliance with Laws.  Borrower is in compliance with all federal, state,
and local laws, rules, regulations, ordinances, codes and orders, including
without limitation all Environmental Laws and all Licensing Laws, with respect
to which noncompliance would result in a Material Adverse Effect.

10.7   Principal Place of Business.  Borrower's place of business, or chief
executive office if it has more than one place of business, and the place where
the records required by Section 12.1 hereof are kept, is located at the place(s)
shown on Exhibit 10.7 hereto.

10.8   This Section Intentionally Omitted.

10.9   Payment of Taxes.  Borrower has filed all required federal, state and
local tax returns and has paid all taxes as shown on such returns as they have
become due.  Borrower has paid when due all other taxes, assessments or
impositions levied or assessed against Borrower or its business or properties.

10.10 Licenses and Approvals.  Borrower has ownership of, or license to use, or
has been issued, all trademarks, patents, copyrights, franchises, certificates,
approvals, permits, authorities, agreements, and licenses which are used or
necessary to permit it to own its properties and to conduct the business as
presently being conducted (“Required Licenses”).  Exhibit 10.10 lists all
Required Licenses presently in existence with respect to Borrower.  Each
Required License is in full force and effect, and there is no outstanding notice
of cancellation or termination or, to Borrower's knowledge, any threatened
cancellation or termination in connection therewith, nor has an event occurred
with respect to any Required License which, with the giving of notice or passage
of time or both, could result in the revocation or termination thereof or
otherwise in any impairment of Borrower's rights with respect thereto, which
impairment could reasonably be expected to have a Material Adverse Effect.  No
consent, permission, authorization, order, or license of any governmental
authority, is necessary in connection with the:  (a) execution, delivery,
performance, or enforcement of and under the Loan Documents to which Borrower is
a party; or (b) the execution, delivery, and performance of and under the
Delivery Agreements or the Cattle Purchase and Sale Agreement, except such as
have been obtained and are in full force and effect and as are described on
Exhibit 10.10.

 

21

--------------------------------------------------------------------------------

 


 

 

 

 

10.11 Employee Benefit Plans.  Borrower does not presently maintain or
participate in, and has not in the past maintained or participated in, and is
not obligated to contribute to, any of the following (each a “Borrower Benefit
Plan” and collectively “Borrower Benefit Plans”): (a) any funded “employee
welfare benefit plan,” as that term is defined in Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
thereunder (“ERISA”); (b) any “multiemployer plans,” as defined in Section 3(37)
of ERISA; (c) any  “employee pension benefit plan” as defined in Section 3(2) of
ERISA; (d) any “employee benefit plan”, as such term is defined in Section 3(3)
of ERISA; (e) any “multiple employer plan” within the meaning of Section 413 of
the Internal Revenue Code of 1986, as amended from time to time (“Code”); (f)
any “multiple employer welfare arrangement” within the meaning of Section 3(40)
of ERISA; (g) a “voluntary employees’ beneficiary association” within the
meaning of Section 501(a)(9) of the Code; (h) a “welfare benefit fund” within
the meaning of Section 419 of the Code; or (i) any employee welfare benefit plan
within the meaning of Section 3(1) of ERISA for the benefit of retired or former
employees.

10.12 Equity Investments.  Borrower does not now own any stock or other voting
or equity interest, directly or indirectly, in any Person other than:  (a) the
NB Interest, (b) the CoBank Equity Interests, and (c) as set forth on Exhibit
10.12.

10.13 Real Property; Title to Real and Personal Property.  Borrower:  (a) has
all real property interests, including without limitation, fee interests,
leasehold interests, easements, licenses and rights of way which are necessary
for the conduct of Borrower's business; and (b) does not own any fee interest or
leasehold interest, or any other interest, including without limitation any
easements, rights of way or licenses, in real property, other than as set forth
on Exhibit 10.13 hereto (“Borrower’s Real Property”).  Borrower holds good and
marketable title to all of Borrower’s Real Property (other than rights of way,
easements and similar interests in real property which in the aggregate are not
material), owns all of its personal property, and holds all of its leases, free
and clear of any lien, pledge, restriction, or encumbrance, except as
specifically identified in Exhibit 10.13 attached hereto or as permitted by
Section 13.3 hereof (“Permitted Encumbrances”).  All of Borrower's leases which
constitute Material Agreements are in full force and effect and afford Borrower
peaceful and undisturbed possession of the subject matter thereof.

10.14 Personal Property.  Borrower has all tangible personal property necessary
for the conduct of Borrower's business as it is being conducted; all such
property is in good operating condition and repair, reasonable wear and tear
excepted, and suitable in all material respects for the uses for which it is
being utilized; and all such property (other than titled motor vehicles) is
described in one or more of the Security Documents.

10.15 Environmental Compliance.  Without limiting the provisions of Section 10.6
above, all property owned or leased by Borrower and all operations conducted by
it are in compliance in all material respects with all Laws relating to
environmental protection, with respect to which the failure to comply would have
a Material Adverse Effect.

10.16 Fiscal Year.  Each fiscal year of Borrower ends on the last Saturday in
August of each calendar year and begins on the following day. 

 

22

--------------------------------------------------------------------------------

 


 

 

 

 

10.17 Material Agreements.  That Exhibit 10.17 attached hereto sets forth all
agreements of Borrower, the termination or breach of which, based upon
Borrower's knowledge as of the date of making any representation with respect
thereto, would have a Material Adverse Effect (“Material Agreements”).  Neither
Borrower nor, to Borrower's knowledge, any other party to any Material
Agreement, is in default thereunder, and no facts exist which with the giving of
notice or the passage of time, or both, would constitute such a default. 

10.18 Regulations T, U and X.  No portion of any Loans will be used for the
purpose of purchasing, carrying, or making loans to finance the purchase of, any
“margin security” or “margin stock” as such terms are used in Regulations T, U
or X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
207, 221, and 224.

10.19 Trademarks, Trade Names, etc.   Borrower has ownership or the lawful right
to use all trade names, trademarks, and other intellectual property which it
utilizes in its business as presently being conducted and as anticipated to be
conducted, and all such property or property rights are described on Exhibit
10.19 hereto.

10.20 This Section Intentionally Omitted.

10.21 This Section Intentionally Omitted.

10.22 Disclosure.  The representations and warranties contained in this Article
10 and in the other Loan Documents or in any financial statements or projections
provided to CoBank do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make such representations or
warranties not misleading.

ARTICLE 11.  CONDITIONS TO ADVANCES.

11.1   Conditions to Closing.  The obligation of the Syndication Parties to make
the Loans thereunder is subject to satisfaction, in Agent's sole discretion, of
each of the following conditions precedent:

11.1.1 Loan Documents.  Agent shall have received duly executed originals of the
Loan Documents.

 

23

--------------------------------------------------------------------------------

 


 

 

 

 

11.1.2 Searches; UCC Filings.  Agent shall have received: searches of
appropriate filing offices dated no more than fourteen (14) days prior to the
Closing Date showing that (a) no state or federal tax liens have been filed
which remain in effect against Borrower, (b) except with respect to Permitted
Encumbrances no financing statements have been filed by any Person except to
perfect the security interests required by this Credit Agreement, which remain
in effect against Borrower or any of its assets, and (c) all financing
statements necessary to perfect the security interests granted to Agent (for the
benefit of the Syndication Parties) under the Loan Documents have been filed or
recorded, to the extent such security interests are capable of being perfected
by such filing.

11.1.3 This Section Intentionally Omitted.

11.1.4 Organizational Documents.  Agent shall have received: (a) good standing
certificates, dated no more than thirty (30) days prior to the Closing Date, for
Borrower, from each state where its operations require qualification or
authorization to transact business; (b) a copy of the Articles of Organization
of Borrower; and (c) a copy of the Operating Agreement of Borrower.

11.1.5 Evidence of Corporate Action.   Agent shall have received in form and
substance satisfactory to Agent, documents evidencing all corporate action taken
by Borrower to authorize (including the specific names and titles of the persons
authorized to so act (“Authorized Officers”)) the execution, delivery and
performance of the Loan Documents to which it is a party.

11.1.6 This Section Intentionally Omitted.

11.1.7 Evidence of Insurance.  Borrower shall have provided Agent with insurance
certificates and such other evidence, in form and substance satisfactory to
Agent, of all insurance required to be maintained by it under the Loan
Documents.

11.1.8 This Section Intentionally Omitted.

11.1.9 This Section Intentionally Omitted. 

11.1.10 Material Agreements.  Agent shall have received copies of those Material
Agreements as Agent may request in its sole discretion.

11.1.11 This Section Intentionally Omitted.

11.1.12 No Material Change.  No change shall have occurred in the condition or
operations of Borrower since the Closing Date which could result in a Material
Adverse Effect.

11.1.13 Fees and Expenses.  Borrower shall have paid Agent, by wire transfer of
immediately available federal funds all expenses owing pursuant to Section 17.1
hereof.

11.1.14 CoBank Equity Interest Purchase Obligation.  Borrower shall have
purchased such CoBank Equity Interests as CoBank may require pursuant to Article
8 hereof.

11.1.15 This Section Intentionally Omitted.

11.1.16 This Section Intentionally Omitted.

 

24

--------------------------------------------------------------------------------

 


 

 

 

 

11.1.17 This Section Intentionally Omitted.

11.1.18 This Section Intentionally Omitted.

11.1.19 This Section Intentionally Omitted.

11.1.20 This Section Intentionally Omitted.

11.1.21 This Section Intentionally Omitted.

11.1.22 This Section Intentionally Omitted.

11.1.23 Further Assurances.  Borrower shall have provided and/or executed and
delivered to Agent such further assignments, documents or financing statements,
in form and substance satisfactory to Agent, that Borrower is to execute and/or
deliver pursuant to the terms of the Loan Documents or as Agent may reasonably
request.

11.2   Conditions to Loans.  The Syndication Parties’ obligation to fund Loans
is subject to the satisfaction, in Agent’s sole discretion, of each of the
following conditions precedent, as well as those set forth in Section 11.1
hereof:

11.2.1 Request For Loan Proceeds.  Agent shall have received from Borrower
(including by facsimile transmission) prior to the date Borrower requests Loan
Proceeds:  (a) a duly completed request in the form prescribed by the Agent
which has been signed by an Authorized Officer; and (b) such other information
or documentation as Agent may request; provided that the request for Loan
Proceeds shall not be deemed to have been received by Agent until it is
satisfactory to Agent and includes all information and documentation that Agent
may request. The request for Loan Proceeds shall be irrevocable.

11.2.2 Possession of Documents.  Agent shall have received possession of all
instruments or securities, if any, representing the NB Interest, in form and
substance satisfactory to Agent.

11.2.3 This Section Intentionally Omitted

11.2.4 This Section Intentionally Omitted.

11.2.5 This Section Intentionally Omitted.

11.2.6 National Beef Acknowledgment, Consent and Agreement.  Borrower shall have
provided Agent with the written and executed acknowledgment, consent and
agreement of National Beef in form and substance satisfactory to Agent in its
discretion regarding Borrower’s pledge of a security interest in the NB Interest
to Agent and the Syndication Parties as required hereunder and the rights
arising on account of such pledge.

 

25

--------------------------------------------------------------------------------

 


 

 

 

 

11.2.7 This Section Intentionally Omitted.

11.2.8 This Section Intentionally Omitted.

11.2.9 Default. As of the date of a request for Loan Proceeds no Event of
Default or Potential Default shall have occurred and be continuing, and the
disbursing of the amount of the Loan Proceeds requested in the Advance Request
shall not result in an Event of Default or Potential Default.

11.2.10 Representations and Warranties.  The representations and warranties of
Borrower contained in each of the Loan Documents to which it is a party, shall
be true and correct in all material respects on and as of the date on which each
of the Loans are to be made as though made on such date.  Borrower shall have
paid Agent, by wire transfer of immediately available U.S. funds all expenses
owing pursuant to Section 17.1 hereof.

11.3   Additional Disbursement Conditions.  At no time and in no event shall the
Syndication Parties collectively be obligated to make Loans: (a) in an amount
which, when added to all prior Loans, would be in excess of the Aggregate
Commitment; (b) other than during the Availability Period; or (c) after the
enactment of any law by any governmental authority having jurisdiction over any
Syndication Party which would make it unlawful in any respect for such
Syndication Party to make the Loans or maintain its Syndication Share of the
Loans.

ARTICLE 12.  AFFIRMATIVE COVENANTS.

From and after the date of this Credit Agreement and until the Bank Debt is
indefeasibly paid in full and the Syndication Parties have no obligation to make
any Loans hereunder, Borrower agrees that it will observe and comply with, the
following covenants for the benefit of Agent and the Syndication Parties:

12.1   Books and Records.  Borrower shall at all times keep proper books of
record and account, in which correct and complete entries shall be made of all
its dealings, in accordance with GAAP. 

12.2   Reports and Notices.  Borrower shall provide to Agent the following
reports, information and notices:

 

26

--------------------------------------------------------------------------------

 


 

 

 

 

12.2.1 Annual Financial Statements.  As soon as available, but in no event later
than one hundred and twenty (120) days after the end of any fiscal year of
Borrower occurring during the term hereof the Borrower’s annual report prepared
in accordance with GAAP consistently applied which shall:  (a) be audited by
independent certified public accountants selected by Borrower which are
reasonably acceptable to Agent; (b) be accompanied by a report of such
accountants containing an opinion reasonably acceptable to Agent; (c) be
accompanied by a Compliance Certificate; (d) be prepared in reasonable detail
and in comparative form; and (e) include a balance sheet, a statement of
operations, a statement of cash flows, a statement of capital shares and
equities, and all notes and schedules relating thereto.

12.2.2 Quarterly Financial Statements.  As soon as available but in no event
more than sixty (60) days after the end of each Fiscal Quarter the following
consolidating financial statements or other information concerning Borrower's
operations, prepared in accordance with GAAP consistently applied:  (a) a
balance sheet, (b)  a statement of operations, and (c) a statement of cash
flows, for such Fiscal Quarter and for the year to date and (g) such other
quarterly statements as Agent may reasonably request, which quarterly statements
requested under this clause (g) shall include any and all notes and schedules
thereto.  Such quarterly financial statements required pursuant to this
Subsection shall be accompanied by a Compliance Certificate.

12.2.3 Notice of Suit, Adverse Change or Default.  The Borrower shall, as soon
as possible, and in any event within ten (10) Business Days after either the
Borrower learns of the following, give written notice to the Agent of (a) any
proceeding being instituted or threatened to be instituted by or against either
the Borrower in any federal, state, local or foreign court or before any
commission or other regulatory body (federal, state, local or foreign) for which
claimed damages exceed $2,000,000, (b) any material adverse change in the
business, assets or condition, financial or otherwise, of either the Borrower,
and (c) the occurrence of any Potential Default or Event of Default.  Within
three (3) Business Days after the Agent’s receipt of such written notice, the
Agent shall forward such notice to the Syndication Parties.

12.2.4 Notice of Certain Changes.  Borrower shall: (a) notify Agent at least ten
(10) Business Days prior to the occurrence of any change in the name or business
form of Borrower; and (b) take all actions necessary or reasonably requested by
Agent in order to maintain the perfected status of Agent's first lien and
security interest (subject only to Permitted Encumbrances) in the Collateral. 

12.2.5 This Section Intentionally Omitted.

12.2.6 This Section Intentionally Omitted.

12.2.7 Notice of Environmental Litigation.  Promptly after Borrower's receipt
thereof, notice of the receipt of all pleadings, orders, complaints,
indictments, or other communication alleging a condition that may require
Borrower to undertake or to contribute to a cleanup or other response under
Environmental Regulations, or which seeks penalties, damages, injunctive relief,
or criminal sanctions related to alleged violations of such laws, or which
claims personal injury or property damage to any person as a result of
environmental factors or conditions or which, if adversely determined, could
have a Material Adverse Effect.

 

27

--------------------------------------------------------------------------------

 


 

 

 

 

12.2.8 Regulatory and Other Notices.  Promptly after Borrower's receipt thereof,
copies of any notices or other communications received from any governmental
authority with respect to any matter or proceeding the effect of which could
reasonably be expected to have a Material Adverse Effect.

12.2.9 Adverse Action Regarding Required Licenses.  In the event Borrower learns
that any petition, action, investigation, notice of violation or apparent
liability, notice of forfeiture, order to show cause, complaint or proceeding is
pending, or, to the best of Borrower's knowledge, threatened, to seek to revoke,
cancel, suspend, modify, or limit any of the Required Licenses, Borrower shall
provide Agent with prompt written notice thereof and shall take, or cause to be
taken, all reasonable measures to contest such action in good faith.

12.2.10  Default Under Delivery Agreements or Cattle Purchase and Sale
Agreement.  As soon as the existence of any event of default or occurrence
becomes known to Borrower which, with the giving of notice or the lapse of time,
or both, would become an event of default under (a) any of the Delivery
Agreements or (b) the Cattle Purchase and Sale Agreement, Borrower shall
promptly give Agent written notice of such event of default or occurrence, the
nature and status thereof, and the action being taken or proposed to be taken
with respect thereto; provided that no report shall be required under subpart
(a) of this Subsection so long as the total number of cattle as to which all
such events of default or occurrence which, with the giving of notice or the
lapse of time, or both, would become an event of default exist does not at any
time exceed, in the aggregate, twenty-five percent (25%) of the number of cattle
which Borrower is required, at such time, to be delivered under the Cattle
Purchase and Sale Agreement.

12.2.11  Additional Information.  With reasonable promptness:  (a) copies of all
communications which Borrower receives or initiates from or to any counterparty
which in any way discuss or relate to nonperformance of any such counterparty to
(i) any of the Delivery Agreements or (ii) the Cattle Purchase and Sale
Agreement; (b) such additional financial information or other documentation as
Agent may reasonably request; and (c) all financial statements, business
reports, projections or forecasts, notices of distributions, or notices of
capital calls received by Borrower with respect to National Beef; provided that
no report shall be required under subpart (a)(i) of this Subsection so long as
the total number of cattle subject to those Delivery Agreements as to which such
communications relate does not at any time exceed, in the aggregate, twenty-five
percent (25%) of the number of cattle which Borrower is required, at such time,
to be delivered under the Cattle Purchase and Sale Agreement.

12.3   Eligibility. Borrower shall maintain its membership base so that not less
than fifty percent (50%) of its equity interest is owned by Persons engaged in
the business of raising and feeding cattle or producing other agricultural
products.

 

28

--------------------------------------------------------------------------------

 


 

 

 

 

12.4   Maintenance of Existence and Qualification.  Borrower shall maintain its
corporate existence in good standing under the laws of the state of Delaware. 
Borrower will qualify and remain qualified as a foreign limited liability
company in each jurisdiction in which such qualification is necessary or
desirable in view of its business, operations and properties.

12.5   Compliance with Legal Requirements and Agreements.  Borrower shall: (a)
comply with all laws, rules, regulations and orders applicable to Borrower or
its business; and (b) comply with all agreements, indentures, mortgages, and
other instruments to which it is a party or by which it or any of its property
is bound; provided, however, that the failure of Borrower to comply with this
sentence in any instance not directly involving Agent or a Syndication Party
shall not constitute an Event of Default unless such failure would have a
Material Adverse Effect.

12.6   Compliance with Environmental Laws.  Without limiting the provisions of
Section 12.5 of this Credit Agreement, Borrower shall comply in all material
respects with, and take all reasonable steps necessary to cause all persons
occupying or present on any properties owned or leased by Borrower to comply
with, all Environmental Regulations, the failure to comply with which would have
a Material Adverse Effect.

12.7   Taxes.  Borrower shall cause to be paid when due all taxes, assessments,
and other governmental charges upon it, its income, its sales, its properties
and federal and state taxes withheld from its employees' earnings, unless such
taxes, assessments, or other governmental charges shall be contested in good
faith by appropriate actions or legal proceedings and Borrower shall establish
adequate reserves therefor in accordance with GAAP.

 

29

--------------------------------------------------------------------------------

 


 

 

 

 

12.8   Insurance.  Borrower shall keep the Collateral (including, without
limitation, all cattle during such times as Borrower has, or is deemed to have,
title thereto or while they are in Borrower’s control, care, or possession, and
including while they are being transported) insured at all times by an insurance
carrier or carriers reasonably acceptable to Agent which have an AI rating by
the current BEST Key Rating Guide, against all risks covered by a special form
policy (and including flood (for property located in a flood plain zone),
earthquake and windstorm coverage) in the amount of the full replacement cost
(other than with respect to motor vehicles) of the Collateral as well as
liability, worker's compensation, business interruption, boiler and machinery
and such other insurance as Bank may reasonably require, in amounts and with
deductibles or maximum payouts customarily carried by entities in similar lines
of business.  Borrower shall also maintain fidelity coverage (including employee
dishonesty) on such officers and employees and in such amounts as Agent shall
specify, or in the absence of any such specification, as customarily carried by
companies engaged in comparable businesses and comparably situated.  Such
insurance policies shall contain such reasonable endorsements as Agent shall
from time to time require and all liability policies shall name Agent as an
additional insured as its interests may appear (and for the benefit of the
Syndication Parties).  All such casualty insurance policies shall be endorsed
with a mortgagee's or loss payable clause, as appropriate, in favor of Agent
(and for the benefit of the Syndication Parties). Certificates of all insurance
referred to in this Section satisfactory to Agent shall be delivered to and held
by Agent, and the policy or policies evidencing all such insurance shall be
provided to Agent upon Agent’s request therefor.  All such insurance policies
shall contain a provision requiring at least ten (10) days' notice to Agent
prior to any cancellation for non-payment of premiums and at least forty-five
(45) days' notice to Agent of cancellation for any other reason or of
modification or non-renewal.  No later than forty (40) days prior to expiration,
Borrower shall give Agent (a) satisfactory written evidence of renewal of all
such policies with premiums paid, or (b) a written report as to the steps being
taken by Borrower to renew or replace all such policies, provided that
notwithstanding the receipt of such written report, Agent may at any time
thereafter give Borrower written notice to provide Agent with such evidence as
described in clause (a), in which case Borrower must do so within ten (10) days
of such notice.  Borrower agrees to pay all premiums on such insurance as they
become due, and will not permit any condition to exist on or with respect to the
Collateral which would wholly or partially invalidate any insurance thereon. 
Effective upon the occurrence of an Event of Default, all of Borrower's right,
title and interest in and to all such policies and any unearned premiums paid
thereon are hereby assigned to Agent (for the benefit of the Syndication
Parties) who shall have the right, but not the obligation, to assign the same to
any purchaser of the Collateral at any foreclosure sale.  Borrower shall give
immediate written notice to the insurance carrier and Agent of any loss. 
Borrower hereby authorizes and empowers Agent upon the occurrence and during the
continuation of an Event of Default, at Agent's option and in Agent's sole
discretion, to act as attorney-in-fact for Borrower to make proof of loss, to
adjust and compromise any claim under insurance policies, to collect and receive
insurance proceeds, and to deduct therefrom Agent's expenses incurred in the
collection of such proceeds.

12.9   Title to Assets and Maintenance.  Borrower shall defend and maintain
title to all its properties and assets, including the Collateral.  Borrower
shall keep its assets, both real and personal, including the Collateral, in good
order and condition consistent with industry practice and shall make all
necessary repairs, replacements and improvements so that its business may be
properly and advantageously conducted.

12.10 Payment of Liabilities.  Borrower shall pay all liabilities (including,
without limitation: (a) any Debt for borrowed money or for the deferred purchase
price of property or services; (b) any obligations under leases which have or
should have been characterized as capitalized leases, as determined in
accordance with GAAP; and (c) any contingent liabilities, such as guaranties,
for the obligations of others relating to Debt for borrowed money or for the
deferred purchase price of property or services or relating to obligations under
leases which have or should have been characterized as capitalized leases, as
determined in accordance with GAAP) as they become due beyond any period of
grace under the instrument creating such liabilities, unless (with the exception
of the Bank Debt) they are contested in good faith by appropriate actions or
legal proceedings, Borrower establishes adequate reserves therefor in accordance
with GAAP, and such contesting will not result in a Material Adverse Effect.

 

 

30

--------------------------------------------------------------------------------

 


 

 

 

 

12.11 Further Assurances; Real Property Security Interests.  Borrower shall, as
may be required from time to time by Agent, provide such documents as may be
necessary or desirable in the judgment of Agent to verify the existence and
perfection of the security interest in the Collateral granted to Agent for the
benefit of the Syndication Parties.  Promptly after the purchase or other
acquisition of any fee interest in real estate having a cost or Fair Market
Value of $25,000.00 or more, Borrower shall provide Agent with written notice of
such acquisition and shall grant to Agent (for the benefit of the Syndication
Parties) a first deed of trust or mortgage on such real estate (subject to liens
permitted by Section 13.3 hereof), such deed of trust or mortgage to be in form
and substance as reasonably specified by Agent.  In connection with the delivery
of any mortgage or deed of trust, Borrower shall, where required under the
guidelines set forth in Subsection 11.1.2 of this Credit Agreement, deliver to
Agent a mortgagee's Title Policy satisfactory to Agent in such amount as Agent
shall specify, but in no event greater than the value of the real estate, to be
obtained at Borrower's sole cost.  In connection with entering into, as lessee,
any lease of an interest in real property which lease calls for a rental payment
equal to or in excess of $25,000.00 per annum, Borrower shall deliver to Agent a
leasehold assignment & consent (naming Agent as assignee for the benefit of the
Syndication Parties) in form and substance satisfactory to Agent, together with
such consents or estoppels of lessor as Agent shall specify.

12.12 Inspection.  Borrower shall permit Agent or its agents, during normal
business hours or at such other times as the parties may agree, to examine
Borrower's properties, books, and records, and to discuss Borrower's affairs,
finances, operations, and accounts with its respective officers, directors,
employees, and independent certified public accountants.

12.13 Required Licenses; Permits; Etc.  Borrower shall duly and lawfully obtain
and maintain in full force and effect all Required Licenses as appropriate for
the business being conducted and properties owned by Borrower at any given time.

12.14 ERISA. In the event Borrower adopts , maintains, or becomes obligated to
make payments under, any Borrower Benefit Plan in the future (which Borrower may
not do without the prior written consent of Agent), Borrower shall: (a) cause
each such Borrower Benefit Plan to comply in all material respects with the Code
and ERISA, including but not limited to preparing and delivering each material
report, statement or other document required by ERISA and the Code within the
period specified therein and conforming in form and substance to the provisions
thereof; (b) cause any Borrower Benefit Plan that is intended to satisfy the
requirements of Section 401(a) of the Code to satisfy such requirements
including, but not limited to obtaining a favorable determination letter with
respect to each such Borrower Benefit Plan; and (c) prepare, deliver, and
(d) administer each Borrower Benefit Plan in all material respects in accordance
with the terms of such plan and with ERISA, the Code, and any other applicable
law, except to the extent any failure to comply with the preceding clauses (a),
(b) or (c) would not have a Material Adverse Effect.  Borrower shall take any
actions necessary to terminate its status as a participating employer in any
employee benefit plan (within the meaning of Section 3(3) of ERISA) sponsored by
another entity.  Within ten (10) Business Days after receiving such notice,
Borrower shall furnish to Agent any notice received by Borrower relating to an
assertion of withdrawal liability imposed by any Multiemployer Plan upon
Borrower or Borrower's controlled group prior to the Closing Date, or relating
to any violation of the provisions of the Code or ERISA asserted by the
Department of Labor, the Pension Benefit Guaranty Corporation or the Department
of the Treasury with respect to any Borrower Benefit Plan that could reasonably
be expected to have a Material Adverse Effect.

 

 

31

--------------------------------------------------------------------------------

 


 

 

 

 

 

12.15 Cattle Acquisition and Sale.  In acquiring cattle, Borrower shall: (a)
comply with all applicable state and federal laws, including brand inspection
and bill of sale laws in connection with its acquisition and sale of cattle or
other livestock, and (b) take such steps as are necessary and prudent to be
certain that the cattle Borrower acquires from its members or otherwise, and the
cattle it sells to National Beef, are, in each case, free of any security
interest or agister’s or similar lien, other than the lien created pursuant
hereto and to the Security Documents.  In selling cattle to National Beef,
Borrower shall: (x) sell to National Beef in cash sales only (and not for
credit), (y) if National Beef fails to pay Borrower for such cattle in a timely
manner as provided in the Packers and Stockyards Act (i) give written notice to
National Beef (with a copy filed with the Secretary of Agriculture) within
thirty (30) days after payment is due or within fifteen (15) days after a
payment instrument is dishonored, and (ii) as, and within the time, required by
the Packers and Stockyards Act in order to take advantage of the statutory trust
provisions thereof, commence suit against National Beef for damages or file a
reparation complaint with the Secretary of Agriculture, and (z) not provide to
National Beef or otherwise any written waiver of the trust provisions of the
Packers and Stockyards Act.

12.16 This Section Intentionally Omitted.

12.17 This Section Intentionally Omitted.

12.18 This Section Intentionally Omitted.

12.19 Financial Covenants.  Borrower shall maintain the following financial
covenants to be tested on a quarterly basis:

(a)      Borrower’s Working Capital shall be calculated on a consolidated basis
and shall be not less than $2,300,000 measured as of the last day of each Fiscal
Quarter;

 

32

--------------------------------------------------------------------------------

 


 

 

 

 

(b)     Borrower shall maintain a Debt Service Coverage Ratio of not less than
1.1 to 1.0 measured as of the end of each Fiscal Quarter; provided that
compliance with this Subsection shall not be required if at the end of such
Fiscal Quarter, Borrower’s Working Capital calculated on a consolidated basis is
in excess of the greater of (i) an amount equal to one half of the Syndication
Parties then current Aggregate Commitment, or (ii) $4,000,000; and

(c)      Borrower’s Net Worth shall be calculated on a consolidated basis and
shall be not less than $70,000,000 measured as of the last day of each Fiscal
Quarter.

12.20 Performance Under Delivery Agreements and Cattle Purchase and Sale
Agreement.  Borrower shall perform in a timely manner all of its obligations
under the Delivery Agreements and the Cattle Purchase and Sale Agreement.

ARTICLE 13.  NEGATIVE COVENANTS.

From and after the date of this Credit Agreement until the Bank Debt is
indefeasibly paid in full and the Syndication Parties have no obligation to
disburse Loan Proceeds, Borrower agrees that it will observe and comply with the
following covenants:

13.1   Borrowing.  Borrower shall not create, incur, assume or permit to exist:
(a) any Debt for borrowed money or for the deferred purchase price of property
or services; (b) any contingent liabilities, such as guarantees; or (c) any
obligations under leases which have or should have been characterized as capital
leases, as determined in accordance with GAAP, except for:  (w) amounts owing on
open account for purchases and services where such purchases and services were
made or obtained in the ordinary course of Borrower’s business and where such
accounts call for payment within no more than forty-five (45) days from the date
of the billing for such purchases or services; (x) leases and purchase money
financing of property used in the ordinary course of Borrower's business the
aggregate amount of which does not exceed $50,000.00 at any one time; (y) the
Debt outstanding on the date hereof and which is described on Exhibit 13.1
hereto; and (z) Debt constituting any refinancing or refunding of Debt described
in subparagraphs (x) and (y) of this Section, provided that the principal amount
thereof does not increase as a result of any such refinancing or refunding from
the balance owing on the date hereof or on the date of such refinancing or
refunding, whichever is lower.

13.2   No Other Businesses.  Borrower shall not transact or engage in any
business other than the purchasing of cattle from members, the selling and
marketing of cattle, and the development of an integrated cattle processing and
beef marketing structure (including the execution of marketing and processing
agreements) for the benefit of its members, the development and marketing of
cattle identification and information data, collection and transfer systems, the
facilitating the assignment or lease by members of their rights and obligations
arising out of their interests in Borrower, the ownership of the NB Interest and
participation in management of National Beef.

 

33

--------------------------------------------------------------------------------

 


 

 

 

 

13.3   Liens.  Borrower will not create, incur, assume or suffer to exist any
mortgage, pledge, lien, charge or other encumbrance on, or any security interest
in, any of the Collateral, except:

(a)      liens for taxes or other governmental charges which are not due or
remain payable without penalty, or are being contested in good faith by
appropriate actions or proceedings; provided that such reserves or other
appropriate provisions, if any, as shall be required by GAAP, shall have been
made for such taxes or other governmental charges;

(b)     deposits or pledges to secure workmen's compensation, unemployment
insurance, old age benefits or other social security obligations or in
connection with or to secure the performance of bids, tenders, trade contracts
or leases or to secure statutory obligations or surety or appeal bonds or other
pledges or deposits of like nature and all in the ordinary course of business;

(c)      mechanics', carriers', workmen's, repairmen's or other like liens
arising in the ordinary course of business in respect of obligations not yet due
or which are being contested in good faith and by appropriate proceedings;

(d)     easements, rights‑of‑way, zoning restrictions and other similar matters
incidental to the ownership of property which do not in the aggregate materially
detract from the value of such property or assets or materially impair their use
in the operation of the business of Borrower; and

(e)      purchase money security interests in property (including any security
interest created in a lease transaction); provided that:  (i) such property is
used in the ordinary course of Borrower's business, provided that such security
interests shall attach only to the property so purchased (or, if applicable,
leased), (ii) the amount of the purchase money financing so secured does not
exceed the amount permitted under Section 13.1 hereof, and (iii) the purchase
(or, if applicable, lease) occurred subsequent to the Closing Date.

13.4   Sale of Assets.  Borrower will not sell, convey, assign, lease or
otherwise transfer or dispose of, voluntarily, by operation of law or otherwise,
any of the Collateral to any Person, except that; (a) Borrower may dispose of
equipment which is obsolete or no longer used or useful by Borrower in its
business so long as (i) no Event of Default has occurred and is continuing, and
(ii) the transfer is made in an arms length transaction; (b) Borrower may
dispose of worn-out equipment so long as (i) if an Event of Default has occurred
and is continuing, any proceeds are paid to Agent (for the benefit of the
Syndication Parties) and (ii) such sales do not involve equipment having an
aggregate fair market value in excess of $50,000.00 for all such equipment
disposed of in any calendar year; and (c) Borrower may sell cattle, inventory,
and farm products in the ordinary course of its business.

 

34

--------------------------------------------------------------------------------

 


 

 

 

 

13.5   Liabilities of Others.  Borrower will not assume, guarantee, endorse or
otherwise become directly or contingently liable in connection with any
obligation of any other Person.

13.6   Payments on Debt.  Borrower shall not make any principal payment on any
Debt except:  (a) Debt owing hereunder; and (b) so long as no Event of Default
or Potential Default shall exist, other Debt permitted by Section 13.1 hereof.

13.7   Merger; Acquisitions; Business Form; Etc.  Borrower shall not merge or
consolidate with any entity, or acquire all or substantially all of the assets
of any person or entity, or form or create any new subsidiary or affiliate,
change its business form from a Delaware limited liability company, or commence
operations under any other name, organization, or entity, including any joint
venture; provided that Borrower may operate under a trade name so long as (a) it
has made a prior written request to Agent for permission to do so and (i)
Borrower shall have received Agent’s consent, or (ii) Agent has not responded to
such request within ten (10) Business Days of receipt thereof, in which case
Agent shall be deemed to have consented, and (b) in any case, Borrower shall
have taken such action and executed such documents, including, without
limitation, UCC-1 financing statements, as Agent shall reasonably request to
create, perfect, or maintain perfection, of Syndication Parties’ security
interest in the Collateral, including such trade name.

13.8   Loans, Advances and Investments.  Except for the purchase of CoBank
Equity Interests, Borrower will not make or permit to remain outstanding any
loan or advance to, or own, purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any Person, except that Borrower may own, purchase or acquire:

(a)      commercial paper maturing not in excess of one year from the date of
acquisition and rated P1 by Moody's Investors Service, Inc. or A1 by Standard
& Poor's Corporation on the date of acquisition;

(b)     certificates of deposit in North American commercial banks rated C or
better by Keefe, Bruyette & Woods, Inc. or 3 or better by Cates Consulting
Analysts, maturing not in excess of one year from the date of acquisition;

(c)      obligations of the United States government or any agency thereof, the
obligations of which are guaranteed by the United States government, maturing,
in each case, not in excess of one year from the date of acquisition;

(d)     repurchase agreements of any bank or trust company incorporated under
the laws of the United States of America or any state thereof and fully secured
by a pledge of obligations issued or fully and unconditionally guaranteed by the
United States government;

 

35

--------------------------------------------------------------------------------

 


 

 

 

 

(e)      the NB Interest; and

(f)      investments in CoBank’s cash investment program.

13.9   Transactions With Related Parties.  Borrower shall not purchase, acquire,
or sell any equipment, other personal property, real property or services from
or to any affiliate, except in the ordinary course of Borrower's business and
upon fair and reasonable terms no less favorable than would be obtained by
Borrower in a comparable arm's‑length transaction with an unrelated Person;
provided that the purchase of cattle under the terms of the Delivery Agreements
and the sale of cattle pursuant to the terms of the Cattle Purchase and Sale
Agreement shall not be subject to the prohibitions of this Section.

13.10 ERISA.  Borrower shall not:  (a) adopt, maintain or become obligated to
contribute to any Borrower Benefit Plan without the prior written consent of
Agent; (b) engage in or permit any transaction which results in a “prohibited
transaction” (as such term is defined in Section 406 of ERISA) or in the
imposition of an excise tax pursuant to Section 4975 of the Code; (c) engage in
or permit any transaction or other event which results in a “reportable event”
as such term is defined in Section 4043 of ERISA for any Borrower Pension Plan;
(d) fail to make full payment when due of all amounts which, under the
provisions of any Borrower Benefit Plan, Borrower is required to pay as
contributions thereto; (e) permit to exist any “accumulated funding deficiency”
(as such term is defined in Section 302 of ERISA) in excess of $25,000.00,
whether or not waived, with respect to any Borrower Pension Plan; (f) fail to
make any payments to any “multiemployer plan” that Borrower may be required to
make under any agreement relating to such “multiemployer plan” or any law
pertaining thereto; or (g) terminate any Borrower Pension Plan in a manner which
could result in the imposition of a lien on any property of Borrower pursuant to
Section 4068 of ERISA.  Borrower shall not terminate any Borrower Pension Plan
so as to result in any liability to the Pension Benefit Guaranty Corporation. 
As used in this Section, all terms enclosed in quotation marks shall have the
meanings set forth in ERISA.  Borrower's failure to comply with any of the
foregoing provisions of this Section shall not constitute a breach of this
Credit Agreement or an Event of Default unless such failure has a Material
Adverse Effect.

 

36

--------------------------------------------------------------------------------

 


 

 

 

 

13.11 Payment of Dividends.  Borrower shall not, directly or indirectly, declare
or pay any dividends on account of any units of any class of its equity or any
of its patronage notices now or hereafter outstanding, or set aside or otherwise
deposit or invest any sums for such purpose, or redeem, retire, defease,
purchase or otherwise acquire any units of any class of its equity or any of its
patronage notices (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration other than additional units or patronage notices
or apply or set apart any sum, or make any other distribution (by reduction of
capital or otherwise) in respect of any such units of any class of its equity or
any of its patronage notices, or make any other distribution or allocation of
its assets to any holder of units of any class of its equity or any of its
patronage notices, or agree to do any of the foregoing; provided, that Borrower
may, so long as Borrower is treated as a partnership for tax purposes, make
distributions to its unitholders on account of the federal and state income
taxes that would be assessed to such unitholders based on Borrower’s income,
provided that Borrower delivers to the Agent a certificate that no Event of
Default has occurred or will result thereby, further provided that the aggregate
amount of all such distributions with respect to any calendar year may not
exceed the amount of such income which would be taxable to such unitholders for
such calendar year multiplied by the maximum applicable state and federal income
tax rate for the calendar year in which taxed, and further provided that interim
quarterly distributions shall not exceed seventy five percent (75%) of the
estimated federal and state income taxes that would be assessed to such
unitholders based on Borrower’s income multiplied by the maximum applicable
state and federal income tax rate.

13.12 Change in Fiscal Year.  Borrower shall not change its fiscal year from a
year ending on the last Saturday in the month of August.

13.13 This Section Intentionally Omitted.

13.14 Amendment and/or Waiver of Provisions of Delivery Agreements and/or Cattle
Purchase and Sale Agreement.  Borrower shall not, without the prior written
consent of Agent, amend, or agree to amend, or waive any material provision of,
or give its consent with respect to any material matter under, any of the
Delivery Agreements or the Cattle Purchase and Sale Agreement.

ARTICLE 14.  INDEMNIFICATION.

14.1   General; Stamp Taxes; Intangibles Tax.  Borrower agrees to indemnify and
hold Agent and each Syndication Party and their directors, officers, employees,
agents, professional advisers and representatives (“Indemnified Parties”)
harmless from and against any and all claims, damages, losses, liabilities,
costs or expenses whatsoever which Agent or any other Indemnified Party may
incur (or which may be claimed against any such Indemnified Party by any
Person), including attorneys' fees incurred by any Indemnified Party, arising
out of or resulting from: (a) the material inaccuracy of any representation or
warranty of or with respect to Borrower in this Credit Agreement or the other
Loan Documents; (b) the material failure of Borrower to perform or comply with
any covenant or obligation of Borrower under this Credit Agreement or the other
Loan Documents; or (c) the exercise by Agent of any right or remedy set forth in
this Credit Agreement or the other Loan Documents, provided that Borrower shall
have no obligation to indemnify any Indemnified Party against claims, damages,
losses, liabilities, costs or expenses to the extent that a court of competent
jurisdiction renders a final non-appealable determination that the foregoing are
solely the result of the willful misconduct or gross negligence of such
Indemnified Party.  In addition, Borrower agrees to indemnify and hold the
Indemnified Parties harmless from and against any and all claims, damages,
losses, liabilities, costs or expenses whatsoever which Agent or any other
Indemnified Party may incur (or which may be claimed against any such
Indemnified Party by any Person), including attorneys' fees incurred by any
Indemnified Party, arising out of or resulting from the imposition or nonpayment
by Borrower of any stamp tax, intangibles tax, or similar tax imposed by any
state, including any amounts owing by virtue of the assertion that the property
valuation used to calculate any such tax was understated.  Borrower shall have
the right to assume the defense of any claim as would give rise to Borrower's
indemnification obligation under this Section with counsel of Borrower's
choosing so long as such defense is being diligently and properly conducted and
Borrower shall establish to the Indemnified Party's satisfaction that the amount
of such claims are not, and will not be, material in comparison to the liquid
and unrestricted assets of Borrower available to respond to any award which may
be granted on account of such claim.  So long as the conditions of the preceding
sentence are met, Indemnified Party shall have no further right to reimbursement
of attorney's fees incurred thereafter.  The obligation to indemnify set forth
in this Section shall survive the termination of this Credit Agreement and other
covenants.

37

--------------------------------------------------------------------------------

 


 

 

 

 

 

 

14.2   Indemnification Relating to Hazardous Substances.  Borrower shall not
locate, produce, treat, transport, incorporate, discharge, emit, release,
deposit or dispose of any Hazardous Substance in, upon, under, over or from any
property owned or held by Borrower, except in accordance with all Environmental
Regulations; Borrower shall not permit any Hazardous Substance to be located,
produced, treated, transported, incorporated, discharged, emitted, released,
deposited, disposed of or to escape in, upon, under, over or from any property
owned or held by Borrower, except in accordance with Environmental Regulations;
and Borrower shall comply with all Environmental Regulations which are
applicable to such property.  If Agent reasonably believes that an Environmental
Regulation has been violated by Borrower's activities upon property owned or
held by Borrower, and if Agent so requests, Borrower shall have prepared an
environmental review, audit, assessment and/or report relating to the subject
property, at Borrower's sole cost and expense, by an engineer or other
environmental expert acceptable to Agent. Borrower shall indemnify the
Indemnified Parties against, and shall reimburse the Indemnified Parties for,
any and all claims, demands, judgments, penalties, liabilities, costs, damages
and expenses, including court costs and attorneys' fees incurred by the
Indemnified Parties (prior to trial, at trial and on appeal) in any action
against or involving the Indemnified Parties, resulting from any breach of the
foregoing covenants in this Section or the covenants in Section 12.6 hereof, or
from the discovery of any Hazardous Substance in, upon, under or over, or
emanating from, such property, it being the intent of Borrower and the
Indemnified Parties that the Indemnified Parties shall have no liability or
responsibility for damage or injury to human health, the environmental or
natural resources caused by, for abatement and/or clean‑up of, or otherwise with
respect to, Hazardous Substances by virtue of the interest of Agent, or any
Syndication Party, in the property created by any documents securing Bank Debt
(including without limitation the Loan Documents) or as the result of Agent or
any Syndication Party exercising any of its rights or remedies with respect
thereto, including but not limited to becoming the owner thereof by foreclosure
or conveyance in lieu of foreclosure; provided that such indemnification as it
applies to the exercise by Agent or any Syndication Party of its rights or
remedies with respect to the Loan Documents shall not apply to claims arising
solely with respect to Hazardous Substances brought onto such property by Agent
or such Syndication Party while engaged in activities other than operations
substantially the same as the operations previously conducted on such property
by Borrower.  The foregoing covenants of this Section shall be deemed continuing
covenants for the benefit of the Indemnified Parties, and any successors and
assigns of the Indemnified Parties, including but not limited to the holder of
any certificate of purchase, any transferee of the title of Agent or any
Syndication Party or any subsequent owner of the property, and shall survive the
satisfaction or release of any lien, any foreclosure of any lien and/or any
acquisition of title to the property or any part thereof by Agent or any
Syndication Party, or anyone claiming by, through or under Agent or any
Syndication Party or Borrower by deed in lieu of foreclosure or otherwise.  Any
amounts covered by the foregoing indemnification shall bear interest from the
date incurred at the Default Interest Rate, shall be payable on demand, and
shall be secured by the Security Documents.  The indemnification and covenants
of this Section shall survive the termination of this Credit Agreement and other
covenants.

 

38

--------------------------------------------------------------------------------

 


 

ARTICLE 15.  EVENTS OF DEFAULT; RIGHTS AND REMEDIES.

15.1   Events of Default.  The occurrence of any of the following events (each
an “Event of Default”) shall, at the option of Agent, terminate the obligation
of the Syndication Parties to make Loans under the Tranche B Commitment and make
the entire Bank Debt immediately due and payable (provided, that in the case of
an Event of Default under Subsection 15.1(f) the obligation of the Syndication
Parties to make Loans under the Tranche B Commitment shall terminate
automatically and all Bank Debt shall automatically and immediately become due
and payable without any action by or on behalf of Agent), and Agent may exercise
all rights and remedies for the collection of any Bank Debt and take whatever
action it deems necessary to secure itself, all without notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor,
or other notices or demands of any kind or character:

(a)      Failure of Borrower to pay within five (5) days of the date when due,
whether by acceleration or otherwise, any of the Bank Debt in accordance with
this Credit Agreement or the other Loan Documents.

(b)     Any representation or warranty set forth in any Loan Document, any
request for Loan Proceeds or any financial statements, or in connection with any
transaction contemplated by any such document, shall prove in any material
respect to have been false or misleading when made by Borrower.

(c)      Any default by Borrower, as applicable, in the performance or
compliance with the covenants, promises, conditions or provisions of Sections
12.3, 12.8, 12.12, 12.15, 12.19, 13.1, 13.3, 13.4, 13.5, 13.7, 13.10, 13.11 or
13.12 of this Credit Agreement.

 

39

--------------------------------------------------------------------------------

 


 

 

 

 

(d)     Any default by Borrower, as applicable, in the performance or compliance
with the covenants, promises, conditions or provisions of Sections 12.5, 12.6,
12.7, 12.9, 12.10, (except as provided in Section 15.1(e)), 12.11, 12.13, 12.14,
13.6, 13.8, or 13.9 of this Credit Agreement, and such failure continues for
fifteen (15) days after Borrower learns of such failure to comply, whether by
Borrower's own discovery or through notice from Agent.

(e)      The failure of Borrower to pay when due, or failure to perform or
observe any other obligation or condition with respect to any of the following
obligations to any Person, beyond any period of grace under the instrument
creating such obligation: (i) any Debt for borrowed money or for the deferred
purchase price of property or services, (ii) any obligations under leases which
have or should have been characterized as capitalized leases, as determined in
accordance with GAAP, or (iii) any contingent liabilities, such as guaranties,
for the obligations of others relating to Debt for borrowed money or for the
deferred purchase price of property or services or relating to obligations under
leases which have or should have been characterized as capitalized leases, as
determined in accordance with GAAP; provided that no such failure will be deemed
to be an Event of Default hereunder unless and until the aggregate amount owing
under obligations with respect to which such failures have occurred and are
continuing is at least $50,000.00.

(f)      Borrower applies for or consents to the appointment of a trustee or
receiver for any part of its properties; any bankruptcy, reorganization, debt
arrangement, dissolution or liquidation proceeding is commenced or consented to
by Borrower; or any application for appointment of a receiver or a trustee, or
any proceeding for bankruptcy, reorganization, debt management or liquidation is
filed for or commenced against Borrower, and is not withdrawn or dismissed
within sixty (60) days thereafter.

(g)      Failure of Borrower to comply with any other provision of this Credit
Agreement or the other Loan Documents not constituting an Event of Default under
any of the preceding subparagraphs of this Section 15.1, and such failure
continues for thirty (30) days after Borrower learns of such failure to comply,
whether by Borrower's own discovery or through notice from Agent.

(h)      This Subsection Intentionally Omitted.

(i)      The entry of one or more judgments in an aggregate amount in excess of
$50,000.00 against Borrower not stayed, discharged or paid within thirty (30)
days after entry.

 

40

--------------------------------------------------------------------------------

 


 

 

 

 

(j)      The occurrence of an event of default under any Delivery Agreement (if
the total number of cattle to be delivered on an annual basis under all Delivery
Agreements as to which all such an event of default exists at any time exceeds,
in the aggregate, twenty-five percent (25%) of the number of cattle which
Borrower is required, at such time, to be delivered under the Cattle Purchase
and Sale Agreement), is not cured, in either case, within ten (10) days thereof.

(k)     The occurrence of a Matured Default (as defined in the National Beef
Credit Agreement) that is the subject of a Notice of Default as described in
Section 12.3 of the National Beef Credit Agreement.

15.2   No Advance.  The Syndication Parties shall have no obligation to disburse
Loan Proceeds if a Potential Default or an Event of Default shall occur and be
continuing.

15.3   Rights and Remedies.  In addition to the remedies set forth in
Section 15.1 and 15.2 hereof, upon the occurrence of an Event of Default, Agent
shall, subject to the provisions of Section 15.4 hereof, be entitled to exercise
all the rights and remedies provided in the Security Documents and other Loan
Documents and by any applicable law, including, without limitation, the Uniform
Commercial Code as enacted in the state of Colorado or the state where the
Collateral is located at such time, whichever provides Agent with greater
rights.  Each and every right or remedy granted to Agent pursuant to this Credit
Agreement and the other Loan Documents, or allowed Agent by law or equity, shall
be cumulative.  Failure or delay on the part of Agent to exercise any such right
or remedy shall not operate as a waiver thereof.  Any single or partial exercise
by Agent of any such right or remedy shall not preclude any future exercise
thereof or the exercise of any other right or remedy.

15.4   Limitation on Rights and Remedies.  Notwithstanding the provisions of
Section 15.3 hereof, when the sole Event of Default is an Event of Default
caused by Section 15.1(j) hereof, Agent will, for a period of time designated by
Agent in its sole discretion, refrain from accelerating the Loans if Borrower
promptly proposes, and diligently pursues, a course of action to remedy such
default or minimize the effects on Borrower’s operations of such default (for
example, by executing a similar agreement with another Person to supply the same
number of cattle or to provide the same processing or marketing services on
substantially the same economic terms) to which course of action the Majority
Lenders give Agent their prior written approval in their sole discretion.

ARTICLE 16.  AGENCY AGREEMENT.

 

41

--------------------------------------------------------------------------------

 


 

 

 

 

16.1   Funding of Syndication Interest.  Each Syndication Party, severally but
not jointly, hereby irrevocably agrees to fund its Syndication Share of the
Loans pursuant to the terms and conditions contained herein; provided that no
Syndication Party shall be required to fund Loans in an amount such that the
aggregate principal balance owing to such Syndication Party after such funding
would be in excess of such Syndication Party's Maximum Syndication Amount.  Each
Syndication Party's interest (“Syndication Interest”) in the Loans hereunder
shall be without recourse to Agent or any other Syndication Party and shall not
be construed as a loan from any Syndication Party to Agent or any other
Syndication Party.

16.2   Syndication Parties' Obligations to Remit Funds.  Each Syndication Party
agrees to remit an amount equal to the amount of the Loans requested by Borrower
as set forth in a request for Loan Proceeds made in accordance with this
Agreement multiplied by its Syndication Share (“Advance Payment”) as such Notice
of Loan Advance may be sent, in the manner provided in Section 16.3 hereof, for
Loans during the Availability Period.

16.3   Notice and Timing of Advance Payment.  On the Business Day on which Agent
approves a request for Loan Proceeds, Agent shall provide each Syndication Party
with a notice (“Notice of Loan Advance”), indicating, among other things, the
amount (“Loan Advance Amount”) and date of the a request for Loan Proceeds and
the amount of the Syndication Party’s Advance Payment.  Each Syndication Party
shall remit its Advance Payment directly to Agent on the date specified in the
Notice of Loan Advance which shall not be later than the date of the a request
for Loan Proceeds (“Syndication Party Advance Date”). 

16.4   Syndication Party's Failure to Remit Funds.  If a Syndication Party
(“Delinquent Syndication Party”) fails to remit its Advance Payment in full by
11:00 a.m. Central time on the Syndication Party Advance Date (the unpaid amount
of any such payment being hereinafter referred to as the “Delinquent Amount”),
in addition to any other remedies available hereunder, any other Syndication
Party or Syndication Parties may, but shall not be obligated to, advance the
Delinquent Amount (the Syndication Party or Syndication Parties which advance
such Delinquent Amount are referred to as the “Contributing Syndication
Parties”), in which case (a) the Delinquent Amount which any Contributing
Syndication Party advances shall not count as an Advance Payment against the
Maximum Syndication Amount of the Contributing Syndication Party, and (b) the
Delinquent Syndication Party shall be obligated to pay to Agent, for the account
of the Contributing Syndication Parties, interest on the Delinquent Amount at a
rate of interest equal to the rate of interest which Borrower is obligated to
pay on the Delinquent Amount (“Delinquency Interest”) until the Delinquent
Syndication Party remits the full Delinquent Amount and remits all Delinquency
Interest to Agent, which will distribute such payments to the Contributing
Syndication Parties (pro rata based on the amount of the Delinquent Amount which
each of them (if more than one) paid) on the same Business Day as such payments
are received by Agent if received no later than 11:00 a.m. Central time or the
next Business Day if received by Agent thereafter.  In addition, the
Contributing Syndication Parties shall be entitled to share, on the same pro
rata basis, and Agent shall pay over to them, for application against
Delinquency Interest and the Delinquent Amount, the Delinquent Syndication
Party's Payment Distribution and any fee distributions made under Section 16.11
hereof until the Delinquent Amount and all Delinquency Interest have been paid
in full.  For voting purposes the Agent shall readjust the Syndication Shares of
such Delinquent Syndication Party and the Contributing Syndication Parties from
time to time first to reflect the advance of the Delinquent Amount by the
Contributing Syndication Parties, and then to reflect the full or partial
reimbursement to the Contributing Syndication Parties of such Delinquent
Amount.  In the event no Syndication Party elects to pay the Delinquent Amount
with respect to any Loan Advance Amount but Borrower elects to receive such Loan
Advance Amount (less the Delinquent Amount), the proportionate share of Payment
Distributions to which the Delinquent Syndication Party is entitled and its
proportionate voting rights shall be adjusted to reflect its failure to pay the
Delinquent Amount.  As between the Delinquent Syndication Party and the
Contributing Syndication Parties, the Delinquent Syndication Party's interest in
its Note shall be deemed to have been partially assigned to the Contributing
Syndication Parties in the amount of the Delinquent Amount and Delinquency
Interest owing to the Contributing Syndication Parties from time to time.

 

42

--------------------------------------------------------------------------------

 


 

 

 

16.5   Agency Appointment.  Each of the Syndication Parties hereby designates
and appoints Agent to act as agent to service and collect the Loans and its
respective Note and to take such action on behalf of such Syndication Party with
respect to the Loans and such Note, and to execute such powers and to perform
such duties, as specifically delegated or required herein, as well as to
exercise such powers and to perform such duties as are reasonably incident
thereto, and to receive and benefit from such fees and indemnifications as are
provided for or set forth herein, until such time as a successor is appointed
and qualified to act as Agent.

16.6   Power and Authority of Agent.  Without limiting the generality of the
power and authority vested in Agent pursuant to Section 16.5 hereof, the power
and authority vested in Agent includes, but is not limited to, the following:

16.6.1 Advice.  To solicit the advice and assistance of each of the Syndication
Parties concerning the administration of the Loans and the exercise by Agent of
its various rights, remedies, powers, and discretions with respect thereto. 

16.6.2 Documents.  To execute, seal, acknowledge, and deliver as Agent, all such
instruments as may be appropriate in connection with the administration of the
Loans and the exercise by Agent of its various rights with respect thereto.

16.6.3 Proceedings.  To initiate, prosecute, defend, and to participate in,
actions and proceedings in its name as Agent for the ratable benefit of the
Syndication Parties. 

16.6.4 Retain Professionals.  To retain attorneys, accountants, and other
professionals to provide advice and professional services to Agent, with their
fees and expenses reimbursable to Agent by Syndication Parties pursuant to
Section 16.18 hereof.

16.6.5 Incidental Powers.  To exercise powers reasonably incident to Agent's
discharge of its duties enumerated in Section 16.7 hereof.

 

43

--------------------------------------------------------------------------------

 


 

 

 

 

16.7   Duties of Agent.  The duties of Agent hereunder shall consist of the
following:

16.7.1 Possession of Documents.  To safekeep one original of each of the Loan
Documents other than the Notes (which will be in the possession of the
Syndication Party named as payee therein).

16.7.2 Distribute Payments.  To receive and distribute to the Syndication
Parties payments made by Borrower pursuant to the Loan Documents.

16.7.3 Loan Administration.  Subject to the provisions of Section 16.9 hereof,
to, on behalf of and for the ratable benefit of all Syndication Parties, in
accordance with customary banking practices, exercise all rights, powers,
privileges, and discretion to which Agent is entitled to administer the Loans.

16.7.4 Collection Action Upon Default. Each Syndication Party agrees that upon
its learning of any facts which would constitute a Potential Default or Event of
Default, it shall promptly notify Agent by a writing designated as a notice of
default specifying in detail the nature of such facts and default, and Agent
shall promptly send a copy of such notice to all other Syndication Parties. 
Agent shall be entitled to assume that no Event of Default or Potential Default
has occurred or is continuing unless an officer thereof primarily responsible
for Agent's duties as such with respect to the Loans or primarily responsible
for the credit relationship between Agent and Borrower has actual knowledge of
facts which would result in or constitute a Potential Default or Event of
Default, or has received written notice from Borrower of such fact, or has
received written notice of default from a Syndication Party.  In the event Agent
has obtained actual knowledge (in the manner described above) or received
written notice of the occurrence of a Potential Default or Event of Default as
provided in the preceding sentences, Agent may, but is not required to exercise
or refrain from exercising any rights which may be available under the Loan
Documents or at law on account of such occurrence and shall be entitled to use
its discretion with respect to exercising or refraining from exercising any such
rights, unless and until Agent has received specific written instruction from
the Majority Lenders to refrain from exercising such rights or to take specific
designated action, in which case it shall follow such instruction; provided that
Agent shall not be required to take any action which will subject it to personal
liability, or which is or may be contrary to any provision of the Loan Documents
or applicable law.  Agent shall not be subject to any liability by reason of its
acting or refraining from acting pursuant to any such instruction.

 

44

--------------------------------------------------------------------------------

 


 

 

 

 

16.8   Agent's Resignation or Removal.  Agent may resign at any time by giving
at least sixty (60) days' prior written notice of its intention to do so to each
of the Syndication Parties and Borrower.  After the receipt of such notice, the
Syndication Parties holding in the aggregate at least 66 2/3% of the Syndication
Shares of the Loans (“Majority Lenders”) shall appoint a successor (“Successor
Agent”).  If (a) no Successor Agent shall have been so appointed which is either
(i) a Syndication Party, or (ii) if not a Syndication Party, which is a Person
approved by Borrower, or (b) if such Successor Agent has not accepted such
appointment, in either case within forty-five (45) days after the retiring
Agent's giving of such notice of resignation, then the retiring Agent may
appoint a Successor Agent which shall be a bank or a trust company organized
under the laws of the United States of America or any state thereof and having a
combined capital, surplus and undivided profit of at least $250,000,000.  Any
Agent may be removed upon the written demand of the Majority Lenders, which
demand shall also appoint a Successor Agent.  Upon the appointment of a
Successor Agent hereunder, (a) the term “Agent” shall for all purposes of this
Credit Agreement thereafter mean such Successor Agent, and (b) the Successor
Agent shall notify Borrower of its identity and of the information called for in
Subsection 17.4.2 hereof.  After any retiring Agent's resignation hereunder as
Agent, or the removal hereunder of any Agent, the provisions of this Credit
Agreement shall continue to inure to the benefit of such Agent as to any actions
taken or omitted to be taken by it while it was Agent under this Credit
Agreement. 

16.9   Consent Required for Certain Actions.  Except as provided in Section 15.4
hereof, and notwithstanding the fact that this Credit Agreement may otherwise
provide that Agent may act at its discretion, Agent may not take any of the
following actions (nor may the Syndication Parties take the action described in
Subsection 16.9.1(c)) with respect to, or under, the Loan Documents without the
prior written consent, given after notification by Agent of its intention to
take any such action (or notification by such Syndication Parties as are
proposing the action described in Subsection 16.9.1(c) of their intention to do
so), of Syndication Parties holding in the aggregate, at the time of such
notification:

16.9.1 Unanimous.  One hundred percent (100%) of the Syndication Shares before:

(a)      Agreeing to an increase in the Aggregate Commitment amount or an
extension of the Maturity Date;

(b)     Agreeing to a reduction in the amount, or to a delay in the due date, of
any payment by Borrower of interest, principal, or fees; provided, however, this
restriction shall not apply to a delay in payment granted by Agent in the
ordinary course of administration of the Loans and the exercise of reasonable
judgment, so long as such payment delay does not exceed five (5) days;

(c)      Reducing the voting rights percentage set forth in this
Subsection 16.9.1; or

(d)     Releasing the lien on any of the Collateral.

16.9.2 Majority Lenders.  A sufficient interest to constitute the Majority
Lenders before:

 

45

--------------------------------------------------------------------------------

 


 

 

 

 

(a)      Consenting to any action, amendment, or granting any waiver, not
covered in Subsection 16.9.1; or

(b)     Agreeing to amend Article 16 of this Credit Agreement.

16.9.3 Action Without Vote.  Notwithstanding any other provisions of this
Section, Agent may take the following actions without obtaining the consent of
the Syndication Parties:

(a)      Determining (i) whether the conditions to Loans have been met, and (ii)
the amount of such Loans;

(b)     Intentionally Omitted; and

(c)      Approving Borrower’s use of a trade name as provided in Section 13.7
hereof.

If no written consent or denial is received from a Syndication Party within five
(5) Business Days after written notice of any proposed action as described in
this Section is delivered to such Syndication Party by Agent, such Syndication
Party shall be conclusively deemed to have consented thereto for the purposes of
this Section.

16.10 Distribution of Principal and Interest.  Agent will receive and accept all
payments (including prepayments) of principal and interest made by Borrower on
the Loans and the Notes and will hold all such payments in trust for the benefit
of all present and future Syndication Parties, and, if requested in writing by
the Majority Lenders, in an account segregated from Agent's other funds and
accounts (“Payment Account”).  After the receipt by Agent of any payment
representing interest or principal on the Loans, Agent shall remit to each
Syndication Party an amount equal to such payment, multiplied by the Syndication
Party's Syndication Share (“Payment Distribution”) no later than the same
Business Day as such payment is received by Agent if received no later than
11:00 a.m. Central Time or the next Business Day if received by Agent
thereafter.  Any Syndication Party's rights to its Payment Distribution shall be
subject to the rights of any Contributing Syndication Parties to such amounts as
set forth in Section 16.4 hereof.

16.11 Distribution of Certain Amounts.  Agent shall (a) receive and hold in
trust for the benefit of all present and future Syndication Parties, in the
Payment Account and, if requested in writing by the Majority Lenders, segregated
from Agent's other funds and accounts and (b) shall remit to the Syndication
Parties, as indicated, the amounts described below:

 

46

--------------------------------------------------------------------------------

 


 

 

 

 

16.11.1        Funding Losses.  The amount of any Funding Losses paid by
Borrower to Agent in connection with a prepayment of any portion of LIBOR Loans
shall be distributed to the Syndication Parties in accordance with their
respective Syndication Shares no later than the same Business Day that payment
of such Funding Losses is received by Agent, if received no later than 11:00
a.m. Central time, or the next Business Day if received by Agent thereafter.

16.11.2        Proceeds of Collateral.  The amount of proceeds received, net of
expenses of collection, from foreclosure, or transfer in lieu of foreclosure, of
any Collateral shall be distributed to the Syndication Parties in accordance
with their respective Syndication Shares no later than the same Business Day
that payment of such Funding Losses is received by Agent, if received no later
than 11:00 a.m. Central time, or the next Business Day if received by Agent
thereafter.

16.12 Possession of Loan Documents.  The Loan Documents (other than the Notes)
shall be held by Agent in its name, for the ratable benefit of itself and the
other Syndication Parties without preference or priority.

16.13 Collateral Application.  The Syndication Parties shall have no interest in
any other loans made to Borrower by any other Syndication Party other than the
Loans, or in any property taken as security for any other loan or loans made to
Borrower by any other Syndication Party, or in any property now or hereinafter
in the possession or control of any other Syndication Party, which may be or
become security for the Loans solely by reason of the provisions of a security
instrument that would cause such security instrument and the property covered
thereby to secure generally all indebtedness owing by Borrower to such other
Syndication Party.  Notwithstanding the foregoing, to the extent such other
Syndication Party applies such funds or the proceeds of such property to
reduction of the Loans, such other Syndication Party shall share such funds or
proceeds with all Syndication Parties according to their respective Syndication
Shares.  In the event that any Syndication Party shall obtain payment, whether
partial or full, from any source in respect of the Loans, including without
limitation payment by reason of the exercise of a right of offset, banker's
lien, general lien, or counterclaim, reducing such Syndication Party's
outstanding balance in the Loans to below its Syndication Share, such
Syndication Party will promptly make such adjustments (which may include payment
in cash or the purchase of further syndications or participations in the Loans)
to the end that such excess payment shall be shared with all other Syndication
Parties in accordance with their respective Syndication Shares. 

 

47

--------------------------------------------------------------------------------

 


 

 

 

 

16.14 Amounts Required to be Returned.  If Agent makes any payment to a
Syndication Party in anticipation of the receipt of final funds from Borrower,
and such funds are not received from Borrower, or if excess funds are paid by
Agent to any Syndication Party as the result of a miscalculation by Agent, then
Syndication Party shall, on demand of Agent, forthwith return to Agent any such
amounts, plus interest thereon (from the day such amounts were transferred by
Agent to the Syndication Party to, but not including, the day such amounts are
returned by Syndication Party) at a rate per annum equal to the Federal Funds
Rate in effect on the date of such demand.  If Agent is required at any time to
return to Borrower or a trustee, receiver, liquidator, custodian, or similar
official any portion of the payments made by Borrower to Agent, whether pursuant
to any bankruptcy or insolvency law or otherwise, then each Syndication Party
shall, on demand of Agent, forthwith return to Agent any such payments
transferred to such Syndication Party by Agent but without interest or penalty
(unless Agent is required to pay interest or penalty on such amounts to the
person recovering such payments).

16.15 Reports and Information to Syndication Parties.  Agent shall use
reasonable efforts to provide to Syndication Parties, as soon as practicable
after actual knowledge thereof is acquired by an officer thereof primarily
responsible for Agent's duties as such with respect to the Loans or primarily
responsible for the credit relationship between Agent and Borrower, any material
factual information which has a material adverse effect on the creditworthiness
of Borrower and Borrower hereby authorizes such disclosure by Agent to the
Syndication Parties (and by the Syndication Parties to any of their
participants).  Failure of Agent to provide the information referred to in this
Section or in Subsection 16.7.4 shall not result in any liability upon, or right
to make a claim against, Agent except where a court of competent jurisdiction
renders a final non-appealable determination that such failure is a result of
the willful misconduct or gross negligence of Agent.  Syndication Parties
acknowledge and agree that all information and reports received pursuant to this
Credit Agreement will be received in confidence in connection with their
Syndication Interest, and that such information and reports constitute
confidential information and shall not, without the prior written consent of
Agent or Borrower, as applicable, be (x) disclosed to any third party (other
than Agent, another Syndication Party or potential Syndication Party, or a
participant or potential participant in the interest of a Syndication Party,
which disclosure is hereby approved by Borrower), except pursuant to appropriate
legal or regulatory process, or (y) used by the Syndication Party except in
connection with the Loans and its Syndication Interest.

16.16 Standard of Care.  Agent shall not be liable to Syndication Parties for
any error in judgment or for any action taken or not taken by Agent or its
agents, except for its gross negligence or willful misconduct.  Subject to the
preceding sentence, Agent will exercise the same care in administering the Loans
and the Loan Documents as it exercises for similar loans which it holds for its
own account and risk, and Agent shall not have any further responsibility to the
Syndication Parties.  Without limiting the foregoing, Agent may rely on the
advice of counsel concerning legal matters and on any written document it
believes to be genuine and correct and to have been signed or sent by the proper
Person or Persons.

 

48

--------------------------------------------------------------------------------

 


 

 

 

 

16.17 No Trust Relationship.  Neither the execution of this Credit Agreement,
nor the sharing in the Loans, nor the holding of the Loan Documents in its name
by Agent, nor the management and administration of the Loans and Loan Documents
by Agent (including the obligation to hold certain payments and proceeds in the
Payment Account in trust for the Syndication Parties), nor any other right, duty
or obligation of Agent under or pursuant to this Credit Agreement is intended to
be or create, and none of the foregoing shall be construed to be or create, any
express, implied or constructive trust relationship between Agent and any
Syndication Party.  Each Syndication Party hereby agrees and stipulates that
Agent is not acting as trustee for such Syndication Party with respect to the
Loans, this Credit Agreement, or any aspect of either, or in any other respect.

16.18 Sharing of Costs and Expenses.  To the extent not paid by Borrower, each
Syndication Party will promptly upon demand reimburse Agent, ratably according
to their respective Syndication Shares, for all reasonable costs, disbursements,
and expenses incurred by Agent on or after the date of this Credit Agreement for
legal, accounting, consulting, and other services rendered to Agent in its role
as Agent in the administration of the Loans, interpreting the Loan Documents,
and protecting, enforcing, or otherwise exercising any rights, both before and
after default by Borrower under the Loan Documents, and including, without
limitation, all costs and expenses incurred in connection with any bankruptcy
proceedings; provided, however, that the costs and expenses to be shared in
accordance with this Section shall not include any costs or expenses incurred by
CoBank solely as a Syndication Party in connection with the Loans, nor to
Agent's internal costs and expenses.

16.19 Syndication Parties' Indemnification of Agent.  Each of the Syndication
Parties agree to indemnify Agent, including any Successor Agent, and its
directors, officers, employees, agents, professional advisers and
representatives (“Indemnified Agency Parties”), (to the extent not reimbursed by
Borrower, and without in any way limiting the obligation of Borrower to do so),
ratably according to their respective Syndication Shares, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Loans and/or the expiration or termination of the Syndication
Interests or this Credit Agreement) be imposed on, incurred by or asserted
against Agent (or any of the Indemnified Agency Parties while acting for Agent
or for any Successor Agent) in any way relating to or arising out of this Credit
Agreement or the Loan Documents, or the performance of the duties of Agent
hereunder or thereunder or any action taken or omitted while acting in the
capacity of Agent under or in connection with any of the foregoing; provided
that the Syndication Parties shall not be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of an Indemnified Agency
Party to the extent that any of the forgoing result from the gross negligence or
willful misconduct of that Indemnified Agency Party as determined by a court of
competent jurisdiction.  The agreements and obligations in this Section shall
survive the payment of the Loans, the Syndication Interests, and the expiration
or termination of this Credit Agreement.

 

49

--------------------------------------------------------------------------------

 


 

 

 

 

16.20 Books and Records.  Agent shall maintain such books of account and records
relating to the Loans as it maintains with respect to other loans of similar
type and amount, and which shall clearly and accurately reflect the Syndication
Interest of each Syndication Party.  Syndication Parties, or their agents, may
inspect such books of account and records at all reasonable times during Agent's
regular business hours.

16.21 This Section Intentionally Omitted. 

16.22 Representations and Warranties of All Parties.  Agent and each Syndication
Party represents and warrants that:  (a) the execution and delivery of, and
performance of its obligations under, this Credit Agreement is within its power
and has been duly authorized by all necessary corporate and other action by it;
(b) this Credit Agreement is in compliance with all applicable laws and
regulations promulgated under such laws and does not conflict with nor
constitute a breach of its charter or by-laws nor any agreements by which it is
bound, and does not violate any judgment, decree or governmental or
administrative order, rule or regulation applicable to it; (c) no approval,
authorization or other action by, or declaration to or filing with, any
governmental or administrative authority or any other Person is required to be
obtained or made by it in connection with the execution and delivery of, and
performance of its obligations under, this Credit Agreement; and (d) this Credit
Agreement has been duly executed by it, and constitutes the legal, valid, and
binding obligation of such Person, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
rights of creditors generally and general equitable principles (regardless of
whether such enforceability is considered in a proceeding at law or in equity). 
Each Syndication Party that is a state or national bank represents and warrants
that the act of entering into and performing its obligations under this Credit
Agreement has been approved by its board of directors or its loan committee and
such action was duly noted in the written minutes of the meeting of such board
or committee, and that it will furnish Agent with a certified copy of such
minutes or an excerpt therefrom reflecting such approval.

16.23 Representations and Warranties of CoBank.  CoBank, in its role as
Syndication Party and as Agent, makes no express or implied representation or
warranty and assumes no responsibilities with respect to the due authorization,
execution, or delivery of the Loan Documents; the accuracy of any information,
statements, or certificates provided by Borrower, the legality, validity, or
enforceability of the Loan Documents; the filing or recording of any document;
the collectibility of the Loans; the performance by Borrower of any of its
obligations under the Loan Documents; or the financial condition or solvency of
Borrower or any other party obligated with respect to the Loans or the Loan
Documents. 

 

50

--------------------------------------------------------------------------------

 


 

 

 

 

16.24 Syndication Parties' Independent Credit Analysis.  Each Syndication Party
acknowledges receipt of true and correct copies of all Loan Documents (other
than any Note payable to another Syndication Party) from Agent.  Each
Syndication Party agrees and represents that it has relied upon its independent
review (a) of the Loan Documents, and (b) any information independently acquired
by such Syndication Party from Borrower or otherwise in making its decision to
acquire an interest in the Loans independently and without reliance on CoBank or
Agent.  Each Syndication Party represents and warrants that it has obtained such
information as it deems necessary (including any information such Syndication
Party independently obtained from Borrower or others) prior to making its
decision to acquire an interest in the Loans.  Each Syndication Party further
agrees and represents that it has made its own independent analysis and
appraisal of and investigation into each Borrower's authority, business,
operations, financial and other condition, creditworthiness, and ability to
perform its obligations under the Loan Documents and has relied on such review
in making its decision to acquire an interest in the Loans.  Each Syndication
Party agrees that it will continue to rely solely upon its independent review of
the facts and circumstances related to Borrower, and without reliance upon
CoBank or Agent, in making future decisions with respect to all matters under or
in connection with the Loan Documents and the Loans.  CoBank and Agent assume no
responsibility for the financial condition of Borrower or for the performance of
Borrower's obligations under the Loan Documents nor for the performance of any
party to a Delivery Agreement or of National Beef under the Cattle Purchase and
Sale Agreement.  Except as otherwise expressly provided herein, neither CoBank
nor any other Syndication Party shall have any duty or responsibility to furnish
to any other Syndication Parties any credit or other information concerning
Borrower which may come into its possession.

16.25 No Joint Venture or Partnership.  Neither the execution of this Credit
Agreement, the sharing in the Loans, nor any agreement to share in payments or
losses arising as a result of this transaction is intended to be or to create,
and the foregoing shall not be construed to be, any partnership, joint venture
or other joint enterprise between Agent and any Syndication Party, nor between
or among any of the Syndication Parties.

 

51

--------------------------------------------------------------------------------

 


 

 

 

 

16.26 Purchase for Own Account; Restrictions on Transfer; Participations.  Each
Syndication Party represents that it has acquired and is retaining its
Syndication Interest in the Loans for its own account in the ordinary course of
its banking or financing business and not with a view toward the sale,
distribution, further participation, or transfer thereof.  Each Syndication
Party other than CoBank agrees that it will not sell, assign, convey or
otherwise dispose of (“Transfer”), or create or permit to exist any lien or
security interest on all or any part of its Syndication Interest in the Loans,
without the prior written consent of Agent and Borrower (which consent will not
be unreasonably withheld); provided that:  (a) any such Transfer (except a
Transfer to another Syndication Party or a Transfer by CoBank) must be in a
minimum amount of  $5,000,000.00; (b) each Syndication Party must maintain a
Syndication Interest (measured as the amount of its Maximum Syndication Amount)
of no less than $10,000,000.00, unless it Transfers its entire Syndication
Interest; (c) the transferee must execute an agreement substantially in the form
of Exhibit 16.26 hereto (“Syndication Acquisition Agreement”) and  assume all of
the transferor's obligations hereunder and execute such documents as Agent may
reasonably require; and (d) the Syndication Party making such Transfer must pay
Agent an assignment fee of $2,500.00.  Any Syndication Party may participate any
part of its Syndication Interest in the Loans to any Person with the prior
written consent of Agent and Borrower (which consent will not be unreasonably
withheld), and each Syndication Party understands and agrees that in the event
of any such participation:  (x) its Syndication Share and Maximum Syndication
Amount will not change on account of such participation; (y) except as provided
in Section 16.27 hereof, the participant will have no rights under this Credit
Agreement, including, without limitation, voting rights or the right to receive
payments or distributions; and (z) Agent shall continue to deal directly with
the Syndication Party with respect to the Loans and the Syndication Party's
Syndication Interest (including with respect to voting rights) as though no
participation had been granted and will not be obligated to deal directly with
any participant.  Notwithstanding any provision contained herein to the
contrary, any Syndication Party may at any time pledge or assign all or any
portion of its Syndication Interest to any Federal Reserve Bank in accordance
with applicable law.  CoBank reserves the right to sell participations on a
non-patronage basis.

16.27 Certain Participants' Voting Rights. All Persons which purchase a
participation interest in CoBank's interest as a Syndication Party hereunder
may, in CoBank's sole discretion (or as required in any agreement under which
such purchase is made and governed), be allowed by CoBank to vote, on a Dollar
basis, on any matter requiring or allowing CoBank, in its capacity as a
Syndication Party, to provide or withhold its consent, or to otherwise vote on
any proposed action.

16.28 Method of Making Payments.  Payment and transfer of all amounts owing or
to be paid or remitted hereunder, including, without limitation, payment of the
Advance Payment by Syndication Parties, and distribution of principal or
interest payments or fees or other amounts by Agent, shall be by wire transfer
in accordance with the instructions contained on Exhibit 16.28 hereto (“Wire
Instructions”).

16.29 Events of Syndication Default/Remedies.

 

52

--------------------------------------------------------------------------------

 


 

 

 

 

16.29.1        Syndication Party Default.  Any of the following occurrences,
failures or acts, with respect to any of the Syndication Parties shall
constitute an Event of Syndication Default hereunder by such party: (a) if any
representation or warranty made by such party in this Credit Agreement shall be
found to have been untrue in any material respect; (b) if such party fails to
make any distributions or payments required under this Credit Agreement within
five (5) days of the date required; (c) if such party breaches any other
covenant, agreement, or provision of this Credit Agreement which breach shall
have continued uncured for a period of thirty (30) consecutive days after such
breach first occurs, unless a shorter period is required to avoid prejudicing
the rights and position of the other Syndication Parties; (d) if any agency
having supervisory authority over such party, or any creditors thereof, shall
file a petition to reorganize or liquidate such party pursuant to any applicable
federal or state law or regulation and such petition shall not be discharged or
denied within fifteen (15) days after the date on which it is filed; (e) if by
the order of a court of competent jurisdiction or by any appropriate supervisory
agency, a receiver, trustee or liquidator shall be appointed for such party or
for all or any material part of its property or if such party shall be declared
insolvent; or (f) if such party shall be dissolved, or shall make an assignment
for the benefit of its creditors, or shall file a petition seeking to take
advantage of any debtors' act, including the bankruptcy act, or shall admit in
writing its inability to pay its debts generally as they become due, or shall
consent to the appointment of a receiver or liquidator of all or any material
part of its property.

16.29.2        Remedies.  Upon the occurrence of an Event of Syndication
Default, the non-defaulting parties, acting by, or through the direction of, a
simple majority (determined on the basis of Syndication Share) of the
non-defaulting parties, may, in addition to any other remedy specifically set
forth in this Credit Agreement, have and exercise any and all remedies available
generally at law or equity, including the right to damages and to specific
performance.

16.30 Withholding Taxes.  Each Syndication Party represents that it is entitled
to receive any payments to be made to it hereunder without the withholding of
any tax and will furnish to Agent and to Borrower such forms, certifications,
statements and other documents as Agent or Borrower may request from time to
time to evidence such Syndication Party’s exemption from the withholding of any
tax imposed by any jurisdiction or to enable Agent or Borrower, as the case may
be, to comply with any applicable laws or regulations relating thereto.  Without
limiting the effect of the foregoing, if any Syndication Party is not created or
organized under the laws of the United States of America or any state thereof,
such Syndication Party will furnish to Agent and Borrower IRS Form 4224 or Form
1001, or such other forms, certifications, statements or documents, duly
executed and completed by such Syndication Party, as evidence of such
Syndication Party’s exemption from the withholding of United States tax with
respect thereto.  Notwithstanding anything herein to the contrary, Borrower
shall not be obligated to make any payments hereunder to such Syndication Party
until such Syndication Party shall have furnished to Agent and Borrower the
requested form, certification, statement or document.

16.31 This Section Intentionally Omitted.

16.32 Further Assurances.  Agent and each Syndication Party agree to take
whatever steps and execute such documents may be reasonable and necessary to
implement this Article 16 and to carry out fully the intent thereof.

ARTICLE 17.  MISCELLANEOUS.

 

53

--------------------------------------------------------------------------------

 


 

 

 

 

17.1   Costs and Expenses.  To the extent permitted by law, Borrower agrees to
pay to Agent and the Syndication Parties, on demand, all reasonable
out-of-pocket costs and expenses (a) incurred by Agent (including, without
limitation, the reasonable fees and expenses of counsel retained by Agent, and
including fees and expenses incurred for consulting, appraisal, engineering,
inspection, and environmental assessment services) in connection with the
preparation, negotiation, and execution of the Loan Documents and the
transactions contemplated thereby, and processing the requests for Loan
Proceeds; and (b) incurred by Agent or any Syndication Party (including, without
limitation, the reasonable fees and expenses of counsel retained by Agent and
the Syndication Parties) in connection with the enforcement or protection of the
Syndication Parties' rights under the Loan Documents upon the occurrence of an
Event of Default or upon the commencement of an action by Borrower against Agent
or any Syndication Party (except that if the court makes a specific finding that
Borrower has prevailed on all or substantially all of its claims in such action
brought by Borrower, Borrower shall not be obligated to pay the out-of-pocket
costs and expenses of Agent and the Syndication Parties in connection with such
action), including without limitation collection of the Loans (regardless of
whether such enforcement or collection is by court action or otherwise). 
Borrower shall not be obligated to pay the costs or expenses of any Person whose
only interest in the Loans is as a holder of a participation interest.

17.2   Submission to Jurisdiction; Waiver of Bond and Trial by Jury.  BORROWER
HEREBY CONSENTS TO THE JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT
LOCATED WITHIN THE CITY AND COUNTY OF DENVER, COLORADO AND WAIVES ANY OBJECTION
WHICH BORROWER MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO THE
CONDUCT OF ANY PROCEEDING IN ANY SUCH COURT, WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON BORROWER. BORROWER HEREBY CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY MAIL OR MESSENGER DIRECTED TO BORROWER AT THE ADDRESS SET
FORTH IN SECTION 17.4 OF THIS AGREEMENT.  SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT.  AT THE OPTION OF THE AGENT, BORROWER WAIVES, TO
THE EXTENT PERMITTED BY LAW, TRIAL BY JURY, AND WAIVES ANY BOND OR SURETY OR
SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE
AGENT.  BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE AGENT, AND THE LENDERS TO ENTER INTO THIS AGREEMENT
AND EACH SUCH OTHER LOAN DOCUMENT.

17.3   Jury Waiver.  IT IS MUTUALLY AGREED BY AND BETWEEN EACH SYNDICATION PARTY
AND BORROWER THAT THEY EACH WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE OTHER PARTY ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS CREDIT AGREEMENT,
THE NOTES, OR THE OTHER LOAN DOCUMENTS.

 

54

--------------------------------------------------------------------------------

 


 

 

 

 

17.4   Notices.  All notices, requests and demands required or permitted under
the terms of this Credit Agreement shall be in writing and (a) shall be
addressed as set forth below or at such other address as either party shall
designate in writing, (b) shall be deemed to have been given or made:  (i) if
delivered personally, immediately upon delivery, (ii) if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt, (iii) if by nationally recognized overnight courier service with
instructions to deliver the next Business Day, one (1) Business Day after
sending, and (iv) if by United States Mail, certified mail, return receipt
requested, five (5) days after mailing.

17.4.1 Borrower:

U.S. Premium Beef, LLC

12200 North Ambassador Drive, Suite 501

Kansas City, Missouri 64163

FAX: (816) 713-8810

Attention: Chief Executive Officer

 

17.4.2 Agent:

CoBank, ACB

P.O. Box 5110,

Denver, Colorado 80217

FAX: (720) 528-6225

Attention:  James Matzat, Vice President

 

17.4.3 CoBank:

CoBank, ACB

P.O. Box 5110,

Denver, Colorado 80217

FAX: (720) 528-6225

Attention:  James Matzat, Vice President

17.5   This Section Intentionally Left Blank..

17.6   Successors and Assigns.  This Credit Agreement shall be binding upon and
inure to the benefit of Borrower, Agent, and Syndication Parties, and their
respective successors and assigns, except that Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of all of the Syndication Parties.

 

55

--------------------------------------------------------------------------------

 


 

 

 

 

17.7   Severability.  The invalidity or unenforceability of any provision of
this Credit Agreement or the other Loan Documents shall not affect the remaining
portions of such documents or instruments; in case of such invalidity or
unenforceability, such documents or instruments shall be construed as if such
invalid or unenforceable provisions had not been included therein.

17.8   Entire Agreement.  This Credit Agreement (together with all exhibits
hereto, which are incorporated herein by this reference) and the other Loan
Documents represent the entire understanding of Agent, each Syndication Party,
and Borrower with respect to the subject matter hereof and shall replace and
supersede any previous agreements of the parties with respect to the subject
matter hereof. 

17.9   Applicable Law.  To the extent not governed by federal law, this Credit
Agreement and the other Loan Documents, and the rights and obligations of the
parties hereto and thereto shall be governed by and interpreted in accordance
with the internal laws of the State of Colorado, without giving effect to any
otherwise applicable rules concerning conflicts of law.

17.10 Captions.  The captions or headings in this Credit Agreement and any table
of contents hereof are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Credit Agreement.

17.11 Complete Agreement; Amendments.  THIS CREDIT AGREEMENT, THE NOTES, AND THE
OTHER LOAN DOCUMENTS ARE INTENDED BY THE PARTIES HERETO TO BE A COMPLETE AND
FINAL EXPRESSION OF THEIR AGREEMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT.  BY INITIALING IN THE MARGIN,
AGENT, EACH SYNDICATION PARTY, AND BORROWER ACKNOWLEDGE AND AGREE THAT NO
UNWRITTEN ORAL AGREEMENT EXISTS BETWEEN THEM WITH RESPECT TO THE SUBJECT MATTER
OF THIS AGREEMENT.  This Credit Agreement may not be modified or amended unless
such modification or amendment is in writing and is signed by Borrower, Agent,
and all Syndication Parties (and each Syndication Party hereby agrees to execute
any such amendment approved pursuant to Section 16.9 hereof).  Borrower agrees
that it shall reimburse Agent for all fees and expenses incurred by Agent in
retaining outside legal counsel in connection with any amendment or modification
to this Credit Agreement requested by Borrower.

 

56

--------------------------------------------------------------------------------

 


 

 

 

 

17.12 Additional Costs of Maintaining Loans.  Borrower shall pay to Agent from
time to time such amounts as Agent may determine to be necessary to compensate
any Syndication Party for any increase in costs to such Syndication Party which
Agent determines, based on information presented to it by such Syndication
Party, are attributable to such Syndication Party's making or maintaining Loans
hereunder or its obligation to make such Loans, or any reduction in any amount
receivable by such Syndication Party under this Credit Agreement or the Note
payable to it in respect to such Loans or such obligation (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any change after the date of this Credit Agreement in
United States federal, state, municipal, or foreign laws or regulations
(including Regulation D of the Federal Reserve Board), or the adoption or making
after such date of any interpretations, directives, or requirements applying to
a class of banks including such Syndication Party of or under any United States
federal, state, municipal, or foreign laws or regulations (whether or not having
the force of law) by any court or governmental or monetary authority charged
with the interpretation or administration thereof (“Regulatory Change”), which: 
(a) changes the basis of taxation of any amounts payable to such Syndication
Party under this Credit Agreement or the Note payable to such Syndication Party
in respect of such Loans (other than taxes imposed on the overall net income of
such Syndication Party); or (b) imposes or modifies any reserve, special
deposit, or similar requirements relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Syndication Party;
or (c) imposes any other condition affecting this Credit Agreement or the Note
payable to such Syndication Party (or any of such extensions of credit or
liabilities).  Agent will notify Borrower of any event occurring after the date
of this Credit Agreement which will entitle such Syndication Party to
compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation.  Agent
shall include with such notice, a certificate from such Syndication Party
setting forth in reasonable detail the calculation of the amount of such
compensation.  Determinations by Agent for purposes of this Section of the
effect of any Regulatory Change on the costs of such Syndication Party of making
or maintaining Loans or on amounts receivable by such Syndication Party in
respect of Loans, and of the additional amounts required to compensate such
Syndication Party in respect of any Additional Costs, shall be conclusive absent
manifest error, provided that such determinations are made on a reasonable
basis.

17.13 Capital Requirements.  In the event that the introduction of or any change
in:  (a) any law or regulation; or (b) the judicial, administrative, or other
governmental interpretation of any law or regulation; or (c) compliance by any
Syndication Party or any corporation controlling any such Syndication Party with
any guideline or request from any governmental authority (whether or not having
the force of law) has the effect of requiring an increase in the amount of
capital required or expected to be maintained by such Syndication Party or any
corporation controlling such Syndication Party, and such Syndication Party
certifies that such increase is based in any part upon such Syndication Party's
obligations hereunder, and other similar obligations, Borrower shall pay to such
Syndication Party such additional amount as shall be certified by such
Syndication Party to Agent and to Borrower to be the net present value
(discounted at the Base Rate) of (a) the amount by which such increase in
capital reduces the rate of return on capital which such Syndication Party could
have achieved over the period remaining until the Maturity Date but for such
introduction or change, (b) multiplied by such Syndication Party's Syndication
Share of the Aggregate Commitment.  Agent will notify Borrower of any event
occurring after the date of this Credit Agreement that will entitle any such
Syndication Party to compensation pursuant to this Section as promptly as
practicable after it obtains knowledge thereof and of such Syndication Party's
determination to request such compensation. Agent shall include with such
notice, a certificate from such Syndication Party setting forth in reasonable
detail the calculation of the amount of such compensation.  Determinations by
any Syndication Party for purposes of this Section of the effect of any increase
in the amount of capital required to be maintained by any such Syndication Party
and of the amount of compensation owed to any such Syndication Party under this
Section shall be conclusive absent manifest error, provided that such
determinations are made on a reasonable basis.

57

--------------------------------------------------------------------------------

 


 

 

 

 

17.14 Replacement Notes.  Upon receipt by Borrower of evidence satisfactory to
it of: (a) the loss, theft, destruction or mutilation of any Note, and (in case
of loss, theft or destruction) of the agreement of the Syndication Party to
which the Note was payable to indemnify Borrower, and upon surrender and
cancellation of such Note, if mutilated; or (b) the assignment of any
Syndication Interest and Note relating thereto, or any portion thereof, pursuant
to this Credit Agreement, then Borrower will pay any unpaid principal and
interest (and Funding Losses, if applicable) then or previously due and payable
on such Note and will (upon delivery of such Note for cancellation, unless
covered by subparagraph (a) of this Section) deliver in lieu of such Note a new
Note or, in the case of an assignment of a portion of a Syndication Interest new
Notes, for any remaining balance.

17.15 Patronage Payments.  Borrower acknowledges and agrees that: (a) only that
portion of the Loans represented by CoBank’s Syndication Share which is retained
by CoBank for its own account is entitled to patronage distributions in
accordance with CoBank’s bylaws and its practices and procedures related to
patronage distribution; and (b) any patronage, or similar, payments to which
Borrower is entitled on account its ownership of CoBank Equity Interests or
otherwise will not be based on any portion of CoBank’s Syndication Share in
which CoBank has at any time granted a participation interest.

17.16 Mutual Release.  Upon full indefeasible payment and satisfaction of the
Bank Debt and Notes and the other obligations contained in this Credit
Agreement, the parties, including Borrower, Agent, and each Syndication Party
shall, except as provided in Article 14 hereof, thereupon automatically each be
fully, finally, and forever released and discharged from any further claim,
liability, or obligation in connection with the Bank Debt.

17.17 Liberal Construction.  This Credit Agreement constitutes a fully
negotiated agreement between commercially sophisticated parties, each assisted
by legal counsel, and shall not be construed and interpreted for or against any
party hereto.

17.18 Advice of Counsel.  Borrower acknowledges and affirms that this Credit
Agreement and the Loan Documents have been fully and freely negotiated,
including, without limitation, the provisions of Sections 11.1.11, 17.2, and
17.9 hereof, and that Borrower has had the opportunity to be advised of all of
its rights by counsel.

 

58

--------------------------------------------------------------------------------

 


 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Credit Agreement as of the
date first above written.

BORROWER:

 

U.S. PREMIUM BEEF, LLC, a limited liability company formed under the laws of the
State of Delaware.

 

 

By:                                                              

Name:

Title:

 

AGENT:

 

COBANK, ACB

 

 

By:                                                              

Name:

Title:

 

 

 

 

59

--------------------------------------------------------------------------------

 


 

 

 

 

TABLE OF CONTENTS

ARTICLE 1 DEFINED TERMS

1

ARTICLE 2 LOAN AMOUNT

13

2.1 Loans

13

ARTICLE 3 PURPOSE

13

3.1 Purpose

13

ARTICLE 4 AVAILABILITY

13

4.1 Availability

14

4.2 Conversion of Loans

14

ARTICLE 5 INTEREST AND FEES

15

5.1 Interest Calculation and Payment

15

5.2 Additional Provisions for LIBOR Rate Loans

15

5.2.1 Inapplicability or Unavailability of LIBOR Rate

16

5.2.2 Change in Law; LIBOR Rate Loan Unlawful

16

5.3 Fees

16

5.3.1 Non Use Fee

16

5.4 This Section Intentionally Omitted

16

ARTICLE 6 NOTES; PAYMENTS

17

6.1 Promissory Notes

17

6.2 Principal Payments

17

6.3 Interest Payments

17

6.4 Application of Payments

17

6.5 Manner of Payment

17

 

 

 

i

--------------------------------------------------------------------------------

 


 

 

 

 

6.6 This Section Intentionally Omitted

17

ARTICLE 7 PREPAYMENTS.

18

7.1 Voluntary Prepayments

18

7.1.1 Funding Losses

18

7.2 This Section Intentionally Omitted

18

7.3 This Section Intentionally Omitted

18

ARTICLE 8 COBANK EQUITY

18

ARTICLE 9 SECURITY

19

9.1 Borrower's Assets

19

9.2 This Section Intentionally Omitted

20

ARTICLE 10 REPRESENTATIONS AND WARRANTIES

20

10.1 Organization, Good Standing, Etc

20

10.2 Corporate Authority, Due Authorization; Consents

20

10.3 Litigation

20

10.4 No Violations

20

10.5 Binding Agreement

21

10.6 Compliance with Laws

21

10.7 Principal Place of Business

21

10.8 This Section Intentionally Omitted

21

10.9 Payment of Taxes

21

10.10 Licenses and Approvals

21

10.11 Employee Benefit Plans

22

10.12 Equity Investments

22

 


ii

--------------------------------------------------------------------------------

 


 

 

 

 

10.13 Real Property; Title to Real and Personal Property

22

10.14 Personal Property

22

10.15 Environmental Compliance

22

10.16 Fiscal Year

22

10.17 Material Agreements

23

10.18 Regulations T, U and X

23

10.19 Trademarks, Trade Names, etc

23

10.20 This Section Intentionally Omitted

23

10.21 This Section Intentionally Omitted

23

10.22 Disclosure

23

ARTICLE 11 CONDITIONS TO ADVANCES

23

11.1 Conditions to Closing

23

11.1.1 Loan Documents

23

11.1.2 Searches; UCC Filings

24

11.1.3 This Section Intentionally Omitted

24

11.1.4 Organizational Documents

24

11.1.5 Evidence of Corporate Action

24

11.1.6 This Section Intentionally Omitted

24

11.1.7 Evidence of Insurance

24

11.1.8 This Section Intentionally Omitted

24

11.1.9 This Section Intentionally Omitted

24

11.1.10 Material Agreements

24

11.1.11 This Section Intentionally Omitted

24




 

iii

--------------------------------------------------------------------------------

 


 

 

 

 

11.1.12 No Material Change

24

11.1.13 Fees and Expenses

24

11.1.14 CoBank Equity Interest Purchase Obligation

24

11.1.15 This Section Intentionally Omitted

24

11.1.16 This Section Intentionally Omitted

24

11.1.17 This Section Intentionally Omitted

25

11.1.18 This Section Intentionally Omitted

25

11.1.19 This Section Intentionally Omitted

25

11.1.20 This Section Intentionally Omitted

25

11.1.21 This Section Intentionally Omitted

25

11.1.22 This Section Intentionally Omitted

25

11.1.23 Further Assurances

25

11.2 Conditions to Loans

25

11.2.1 Request For Loan Proceeds

25

11.2.2 Possession of Documents

25

11.2.3 This Section Intentionally Omitted

25

11.2.4 This Section Intentionally Omitted

25

11.2.5 This Section Intentionally Omitted

25

11.2.6 National Beef Acknowledgment, Consent and Agreement

25

11.2.7 This Section Intentionally Omitted

26

11.2.8 This Section Intentionally Omitted

26

11.2.9 Default

26

11.2.10 Representations and Warranties

26

 


iv

--------------------------------------------------------------------------------

 


 

 

 

 

11.3 Additional Disbursement Conditions

26

ARTICLE 12 AFFIRMATIVE COVENANTS

26

12.1 Books and Records

26

12.2 Reports and Notices

26

12.2.1 Annual Financial Statements

27

12.2.2 Quarterly Financial Statements

27

12.2.3 Notice of Suit, Adverse Change or Default

27

12.2.4 Notice of Certain Changes

27

12.2.5 This Section Intentionally Omitted

27

12.2.6 This Section Intentionally Omitted

27

12.2.7 Notice of Environmental Litigation

27

12.2.8 Regulatory and Other Notices

28

12.2.9 Adverse Action Regarding Required Licenses

28

12.2.10 Default Under Delivery Agreements or Cattle Purchase and Sale Agreement

28

12.2.12 Additional Information

28

12.3 Eligibility

28

12.4 Maintenance of Existence and Qualification

29

12.5 Compliance with Legal Requirements and Agreements

29

12.6 Compliance with Environmental Laws

29

12.7 Taxes

29

12.8 Insurance

30

12.9 Title to Assets and Maintenance

30

12.10 Payment of Liabilities

31

 


v

--------------------------------------------------------------------------------

 


 

 

12.11 Further Assurances; Real Property Security Interests

31

12.12 Inspection

31

12.13 Required Licenses; Permits; Etc

31

12.14 ERISA

32

12.15 Cattle Acquisition and Sale

32

12.16 This Section Intentionally Omitted

32

12.17 This Section Intentionally Omitted

32

12. This Section Intentionally Omitted

32

12.19 Financial Covenants

32

12.20 Performance Under Delivery Agreements and Cattle Purchase and Sale
Agreement

33

ARTICLE 13 NEGATIVE COVENANTS

33

13.1 Borrowing

33

13.2 No Other Businesses

33

13.3 Liens

34

13.4 Sale of Assets

34

13.5 Liabilities of Others

35

13.6 Payments on Debt

35

13.7 Merger; Acquisitions; Business Form; Etc

35

13.8 Loans, Advances and Investments

35

13.9 Transactions With Related Parties

36

13.10 ERISA

36

13.11 Payment of Dividends

37

13.12 Change in Fiscal Year

37

 


vi

--------------------------------------------------------------------------------

 


 

 

 

 

13.13 This Section Intentionally Omitted

37

13.14 Amendment and/or Waiver of Provisions of Delivery Agreements and/or Cattle
Purchase and Sale Agreement

37

ARTICLE 14 INDEMNIFICATION

37

14.1 General; Stamp Taxes; Intangibles Tax

38

14.2 Indemnification Relating to Hazardous Substances

39

ARTICLE 15 EVENTS OF DEFAULT; RIGHTS AND REMEDIES

39

15.1 Events of Default

39

15.2 No Advances

41

15.3 Rights and Remedies

41

15.4 Limitation on Rights and Remedies

41

ARTICLE 16 AGENCY AGREEMENT

41

16.1 Funding of Syndication Interest

42

16.2 Syndication Parties' Obligations to Remit Funds

42

16.3 Notice and Timing of Advance Payment

42

16.4 Syndication Party's Failure to Remit Funds

43

16.5 Agency Appointment

43

16.6 Power and Authority of Agent

43

16.6.1 Advice

43

16.6.2 Documents

43

16.6.3 Proceedings

43

16.6.4 Retain Professionals

43

16.6.5 Incidental Powers

43

16.7 Duties of Agent

44

 


 

vii

--------------------------------------------------------------------------------

 


 

16.7.1 Possession of Documents

44

16.7.2 Distribute Payments

44

16.7.3 Loan Administration

44

16.7.4 Collection Action Upon Default

44

16.8 Agent's Resignation or Removal

45

16.9 Consent Required for Certain Actions

 45

16.9.1 Unanimous

45

16.9.2 Majority Lenders

45

16.9.3 Action Without Vote

46

16.10 Distribution of Principal and Interest

46

16.11 Distribution of Certain Amounts

46

16.11.1 Funding Losses

47

16.11.2 Proceeds of Collateral

47

16.12 Possession of Loan Documents

47

16.13 Collateral Application

47

16.14 Amounts Required to be Returned

48

16.15 Reports and Information to Syndication Parties

48

16.16 Standard of Care

48

16.17 No Trust Relationship

49

16.18 Sharing of Costs and Expenses

49

16.19 Syndication Parties' Indemnification of Agent

49

16.20 Books and Records

50

16.21 This Section Intentionally Omitted

50

 

viii

--------------------------------------------------------------------------------

 


16.22 Representations and Warranties of All Parties

50

16.23 Representations and Warranties of CoBank

50

16.24 Syndication Parties' Independent Credit Analysis

51

16.25 No Joint Venture or Partnership

51

16.26 Purchase for Own Account; Restrictions on Transfer; Participations

52

16.27 Certain Participants' Voting Rights

52

16.28 Method of Making Payments

52

16.29 Events of Syndication Default/Remedies

52

16.29.1 Syndication Party Default

53

16.29.2 Remedies

53

16.30 Withholding Taxes

53

16.31 This Section Intentionally Omitted

53

16.32 Further Assurances

53

ARTICLE 17 MISCELLANEOUS

53

17.1 Costs and Expenses

54

17.2 Submission to Jurisdiction; Waiver of Bond and Trial by Jury

54

17.3 Jury Waiver

54

17.4 Notices

55

17.4.1 Borrower

55

17.4.2 CoBank

55

17.4.2 CoBank

55

17.5 This Section Intentionally Left Blank

55

17.6 Successors and Assigns

55

 

 

 

ix

--------------------------------------------------------------------------------

 


 

 

 

 

17.7 Severability

56

17.8 Entire Agreement

56

17.9 Applicable Law

56

17.10 Captions

56

17.11 Complete Agreement; Amendments

56

17.12 Additional Costs of Maintaining Loans

57

17.13 Capital Requirements

58

17.14 Replacement Notes

58

17.15 Patronage Payments

58

17.16 Mutual Release

58

17.17 Liberal Construction

58

17.18 Advice of Counsel

58

 

 

 


 

x

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBITS

 

Exhibit 1.29(a)        Delivery Agreement (Even Slots) Form

 

Exhibit 1.29(b)        Delivery Agreement (Odd Slots) Form

 

Exhibit 4.2              Form of Notice of Borrowing

 

Exhibit 6.1              Promissory Note Form

 

Exhibit 10.3            Litigation

 

Exhibit 10.7            Borrower's Business Location(s)

 

Exhibit 10.10          Required Licenses and Consents

 

Exhibit 10.12          Equity Investments

 

Exhibit 10.13          Interests in Real Property; Permitted Encumbrances

 

Exhibit 10.17          Material Agreements

 

Exhibit 10.19          Trade Names, Trademarks, etc.

 

Exhibit 13.1            Existing Indebtedness

 

Exhibit 16.26          Syndication Acquisition Agreement

 

Exhibit 16.28          Wire Instructions

 

 


 

xi

--------------------------------------------------------------------------------

 


 

 

 

 

U.S. PREMIUM BEEF, LLC

EXHIBIT 1.29(a)

TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT

DELIVERY AGREEMENT (EVEN SLOTS) FORM

 

Attached

 

 

 

 

 

 

 

 

 

 

xii


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

U.S. PREMIUM BEEF, LLC

EXHIBIT 1.29(b)

TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT

DELIVERY AGREEMENT (ODD SLOTS) FORM

 

Attached

 

 

 

 

 

 

 

 

 

 

xiii


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

U.S. PREMIUM BEEF, LLC

EXHIBIT 4.2

TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT

FORM OF NOTICE OF BORROWING

 

Attached

 

 

 

 

 

 

 

 

 

 

 

xiv


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

FORM OF NOTICE OF BORROWING/CONVERSION/CONTINUATION

 

 

CoBank, ACB, as Administrative Agent

5500 S. Quebec Street

Greenwood Village, Colorado  80111

 

Ladies and Gentlemen:

Pursuant to that certain Amended and Restated Credit Agreement and Security
Agreement, dated as of June 22, 2009 (as such Amended and Restated Credit
Agreement and Security Agreement may hereafter be amended, modified,
supplemented, extended or restated, the “Credit Agreement”), among U.S. Premium
Beef, LLC (“Borrower”), CoBank, ACB, as Agent (“Agent”) and a Syndication Party,
and such other Syndication Parties as from time to time may become a party to
the Credit Agreement.  Borrowers hereby request that Agent take the actions
indicated below.  Capitalized terms used but not defined herein have the
meanings given to them in the Credit Agreement.

Note:  The following requirements apply to all requests:

-        Requests must be made no later than 11:00 am (Denver, Colorado time) on
the Business Day for Loans that are Base Rate Loans.

-        Requests must be made no later than 11:00 am (Denver, Colorado time) on
the Business Day for Loans that are LIBOR Rate Loans or for conversions to or
continuations of LIBOR Rate Loans.

-        Each request for Loans shall be in a minimum amount of $25,000 and an
integral multiple of $25,000.

-        No more than ten LIBOR Loans may be outstanding at any one time.

 

 

 

 

 

xv


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

___    REQUEST FOR BORROWING

___    REQUEST FOR CONVERSION

___    REQUEST FOR CONTINUATION

Borrower hereby requests a continuation / conversion under the Tranche A
Commitments in the amount of $____________, to be made on _______, 20__ and to
bear interest pursuant to the interest rate option(s) checked below: 

          ___    Base Rate Loan in the principal amount of $___________

          ___    LIBOR Loan option in the principal amount of $___________, for
an Interest Period of

__1 month    __2 months      /_3 months       6 months

Borrower hereby requests an advance/ continuation / conversion under the Tranche
B Commitments in the amount of $____________, to be made on _______, 20__ and to
bear interest pursuant to the interest rate option(s) checked below: 

          ___    Base Rate Loan in the principal amount of $___________

          ___    LIBOR Loan option in the principal amount of $___________, for
an Interest Period of

__1 month    __2 months      /_3 months       6 months

 

In connection with such request, Borrower hereby certifies as follows:

(a)  The amount available as reduced pursuant to the Credit Agreement is
$__________________;

(b) The aggregate principal balance of Loans outstanding (not including this
requested Loan) is $______________; and

(c)  Therefore, the amount available, calculated as provided in the definition
thereof in the Credit Agreement, is $_______________ ((a) minus (b)).

 

 

 

 

xvi


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

REQUEST FOR CONVERSION / CONTINUATION:

Borrower hereby requests that the following __________ Loan(s) be converted /
continued as set forth above:

Description of Loan(s) to be Converted / Continued  [check one]:

___    On [insert date] _________, convert / continue $________________ of the
Base Rate Loan under the __________.

___    Upon expiration of its current Interest Period, convert / continue the
LIBOR Loan under the __________ in the principal amount of $_______________, the
Interest Period for which expires on [insert date]: __________________.  

[If a new borrowing:  The borrowing will be used for the following purpose:
[PLEASE PROVIDE PURPOSE]].

          The undersigned hereby certifies that, both before and after giving
effect to the borrowing, conversion or continuation request above (i) all of the
representations and warranties contained in the Credit Agreement, together with
all supplemental disclosures delivered to Agent prior to the date hereof, are
true, correct and complete in all material respects as of the date hereof,
except for any representation or warranty limited by its terms to a specific
date and taking into account any amendments to the Exhibits as a result of any
disclosures made in writing by Borrower to Agent after the Closing Date which
disclosures are acceptable to Agent, (ii) no Event of Default has occurred and
is continuing on the date hereof, (iii) no order, judgment or decree of any
court, or arbitrator purports to enjoin or restrain any Syndication Party from
making any Loan, (iv) since the Closing Date, there has not occurred any event
or condition that has had or would reasonably be expected to have, in the
aggregate, a material adverse effect on Borrower's financial condition, results
of operations or business, (v) all Loan Documents are in full force and effect,
and (vi) the undersigned is authorized to execute and deliver this Notice on
behalf of Borrower.

 

U.S. PREMIUM BEEF, LLC

 

By:                                          

Title:                                        

Date:_________________________

 

 

 

xvii


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

U.S. PREMIUM BEEF, LLC

EXHIBIT 6.1

TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT

PROMISSORY NOTE FORM

 

Attached

 

 

 

 

 

 

 

 

xviii


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

NOTE

Term Loan - Tranche A and Tranche B

$15,316,763.34

June 22, 2009

 

FOR VALUE RECEIVED, U.S. PREMIUM BEEF, LLC, a Delaware limited liability company
(“Maker”), promises to pay to the order of COBANK, ACB (“Payee”) at the office
of the Agent (as defined in the Credit Agreement), c/o CoBank, ACB at 5500 South
Quebec Street, Greenwood Village, Colorado 80111, or such other place as the
Agent shall direct in writing, the principal sum of Fifteen Million Three
Hundred Sixteen Thousand Seven Hundred Sixty-Three and 34/100ths Dollars
($15,316,763.34) or, if less, the amount outstanding under this Note for Loans
made pursuant to the Amended and Restated Credit Agreement and Security
Agreement dated as of June 22, 2009, by and between CoBank, ACB (for its own
benefit as a Syndication Party, and as the Agent for the benefit of the present
and future Syndication Parties as named or defined therein), and Maker (as it
may be amended from time to time, the “Credit Agreement”) and any Bank Debt
related thereto.  This Note is issued and delivered to Payee pursuant to the
Credit Agreement.  All capitalized terms used in this Note and not otherwise
defined herein shall have the same meanings as set forth in the Credit
Agreement.

The unpaid balance of this Note from time to time outstanding shall bear
interest as set forth in the Credit Agreement.  Interest shall be payable as
provided in the Credit Agreement.  Principal shall be payable on the Maturity
Date and as otherwise provided in the Credit Agreement. This Note has been
issued by Maker to Payee pursuant to the Credit Agreement and reference is made
thereto for specific terms and conditions under which this Note is made and to
which this Note is subject.

Upon the occurrence of an Event of Default, Maker agrees that the Agent and the
Payee shall have all rights and remedies set forth in the Credit Agreement,
including without limitation the rights of acceleration set forth in the Credit
Agreement.  In addition, the Agent and the Payee shall have the right to recover
all costs of collection and enforcement of this Note as provided in the Credit
Agreement.

Maker and any endorser, guarantor, surety or assignor hereby waives presentment
for payment, demand, protest, notice of protest, and notice of dishonor and
nonpayment of this Note, and all defenses on the ground of delay, suretyship,
impairment of collateral, or of extension of time at or after maturity for the
payment of this Note.

This Note shall be governed in all respects by the law of the State of Colorado.

Maker:

U.S. PREMIUM BEEF, LLC

 

By:  _____________________________

 

 

 

 

xix


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

Name:__________________________

Title:___________________________

 

 

 

 

 

 

 

xx


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

U.S. PREMIUM BEEF, LLC

EXHIBIT 10.3

TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT

LITIGATION

 

None

 

 

 

 

 

 

 

 

xxi


 

--------------------------------------------------------------------------------

 


 

 

 

 

U.S. PREMIUM BEEF, LLC

EXHIBIT 10.7

TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT

BORROWER’S BUSINESS LOCATIONS

 

Chief Executive Office

U.S. Premium Beef, LLC

12200 N.  Ambassador Drive, Suite 501

Kansas City, Missouri 64195


Secondary Location

U.S. Premium Beef, LLC

100 Military Ave., Suite 201

Dodge City, KS 67801

 

 

 

 

 

 

 

xxii


 

--------------------------------------------------------------------------------

 


 

 

 

 

 

U.S. PREMIUM BEEF, LLC

EXHIBIT 10.10

TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT

REQUIRED LICENSES

 

Licensed to transact business in:

          City of Kansas City, Missouri

 

Registered to transact business in:

State of Kansas

          State of Missouri

 

 

 

 

 

 

 

 

xxiii


--------------------------------------------------------------------------------

 


 

 

 

 

 

U.S. PREMIUM BEEF, LLC

EXHIBIT 10.12

TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT

EQUITY INVESTMENTS

 

None

 

 

 

 

 

 

 

 

 

 

xxiv

--------------------------------------------------------------------------------

 


 

 

 

 

 

U.S. PREMIUM BEEF, LLC

EXHIBIT 10.13

TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT

BORROWER’S REAL PROPERTY, PERMITTED ENCUMBRANCES

 

None.

 

 

 

 

 

 

 

 

 

xxv


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

U.S. PREMIUM BEEF, LLC

EXHIBIT 10.17

TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT

MATERIAL AGREEMENTS

 

Cattle Purchase and Sale Agreement

Uniform Cattle Delivery and Marketing Agreement - Even Slots

Uniform Cattle Delivery and Marketing Agreement - Odd Slots

 

 

 

 

 

 

 

 

 

xxvi


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

U.S. PREMIUM BEEF, LLC

EXHIBIT 10.19

TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT

TRADENAMES, TRADEMARKS, ETC.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

xxvii


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

U.S. PREMIUM BEEF, LLC

EXHIBIT 13.1

TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT

EXISTING INDEBTEDNESS

 

Amounts currently outstanding under the Credit Agreement by and between CoBank
and U.S. Premium Beef, LLC

 

 

 

 

 

 

 

 

 

 

xxviii


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

U.S. PREMIUM BEEF, LLC

EXHIBIT 16.26

TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT

SYNDICATION ACQUISITION AGREEMENT

 

Attached

 

 

 

 

 

 

 

 

 

 

 

xxix


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

SYNDICATION ACQUISITION AGREEMENT

 

          This Syndication Acquisition Agreement entered into this _____ day of
_____, 20__ (“Effective Date”) pursuant to the Credit Agreement (as defined
below) by and between CoBank, ACB, in its capacity as the Agent under the Credit
Agreement (in such role, “Agent”), ____________________, a Syndication Party
under the Credit Agreement (“Transferor”), and ____________________
(“Purchaser”).

 

Recitals

 

A.       Pursuant to the Amended and Restated Credit Agreement and Security
Agreement by and between Agent, the Syndication Parties named therein, and U.S.
Premium Beef, LLC, a Delaware limited liability company (“Borrower”), dated as
of June 22, 2009 (as amended and as it may be amended in the future, the
(“Credit Agreement”), the Syndication Parties have agreed to provide, limited to
their respective Syndication Share and Maximum Syndication Amount, financing to
Borrower through the Term Loan - Tranche A and Tranche B, to be used for the
purposes set forth in the Credit Agreement.

 

B.       Transferor wishes to sell and assign a portion of its Syndication Share
of the amounts outstanding under the Term Loan - Tranche A and Tranche B (“Term
Loan Interest”), as indicated on Exhibit A hereto, and Purchaser wishes to
purchase and assume such Term Loan Interest [IF TRANSFEROR IS ALSO THE
ADMINSTRATIVE AGENT, INSERT THE FOLLOWING (as Syndication Party, and not as
Agent)] under the Credit Agreement.

 

Agreement

 

          For good and valuable consideration, the receipt and sufficiency of
which the parties hereto hereby acknowledge, and each to induce the others to
enter into this Syndication Acquisition Agreement (“Agreement”), the parties
hereto hereby agree as follows:

 

          DEFINITIONS

 

          Capitalized terms used herein without definition shall have the
meaning given them in the Credit Agreement, if defined therein.

 

          “Loan” as used herein shall, where the context requires, means the
Term Loan - Tranche A and Tranche B facility with respect to which Purchaser has
acquired its Term Loan Interest hereunder.

 

 

xxx


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

1.    Purchase and Sale of Syndication Interest.

 

1.1.               Purchaser hereby purchases from Transferor and Transferor
hereby sells to Purchaser, pursuant to the terms and conditions contained herein
and in Article 16 of the Credit Agreement, a Term Loan Interest equal to the
Tranche A Commitment and Tranche B Commitment as set forth in Exhibit A hereto
(“Purchaser’s Commitment Amount”) and a proportionate undivided interest in the
Loan Documents (other than the Notes payable to the other Syndication Parties),
and all applicable amounts owing and all applicable payments made by Borrower
thereunder (excluding Borrower’s obligation to purchase Bank Equity Interests,
and patronage dividends and patronage shares paid or payable on account of such
Bank Equity Interests).

1.2.               Purchaser’s obligation as set forth in Section 1.1 above to
purchase the Purchaser’s Commitment Amount shall, subject to the terms and
conditions hereof and of Article 16 of the Credit Agreement, be continuing,
unconditional, and irrevocable.  Purchaser’s acquisition of Purchaser’s
Commitment Amount shall be without recourse to Transferor and shall not be
construed as a loan from Purchaser to Transferor.

1.3.               Purchaser agrees to remit to Transferor on the Effective
Date, the Purchaser’s Syndication Share of the amount outstanding under the
Tranche A Loan and Tranche B Loan.  Transferor and Purchaser agree to make
settlement among themselves, without involvement of the Agent, with respect to
any interest accrued and outstanding on such as of the Effective Date.

1.4.               Purchaser agrees to, as of the Effective Date, and at all
times thereafter, comply with all of the obligations of a Syndication Party
under the Credit Agreement.

1.5.               Transferor agrees to pay, or cause Purchasers to pay, to
Agent on the Effective Date (a) a fee in the amount of $3,500 for processing
Purchaser’s acquisition of the Purchaser’s Commitment Amount, and (b) Agent’s
out of pocket fees and expense incurred in connection with the transaction
described herein, including its attorney’s fees.

2.    Purchaser’s Representations, Warranties, and Agreements

 

 

 

 

 

 

xxxi


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

2.1.               Purchaser represents and warrants that: (a) the marking and
performance of this Agreement including its agreement to be bound by the Credit
Agreement is within its power and has been duly authorized by all necessary
corporate and other action by it; (b) this Agreement is in compliance with all
applicable laws and regulations promulgated thereunder and entering into this
Agreement and performance of its obligations hereunder and under the Credit
Agreement will not conflict with nor constitute a breach of its charter or
by-laws nor any agreements by which it is bound, and will not violate any
judgment, decree or governmental or administrative order, rule or regulation
applicable to it; (c) no approval, authorization or other action by, or
declaration to or filing with, any governmental or administrative authority or
any other Person is required to be obtained or made by it in connection with the
execution, delivery and performance of its duties under this Agreement and the
Credit Agreement; (d) this Agreement has been duly executed by it, and, this
Agreement and the Credit Agreement, constitute its legal, valid, and binding
obligation, enforceable in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the rights of
creditors generally and general equitable principles (regardless of whether such
enforceability is considered in a proceeding at law or in equity); and (e) the
act of entering into and performing its obligations under this Agreement and the
Credit Agreement have been approved by its board of directors at an authorized
meeting thereof (or by written consent in lieu of a meeting) and such action was
duly noted in the written minutes of such meeting, and that it will, if
requested by the Agent, furnish Agent with a certified copy of such minutes or
an excerpt therefrom reflecting such approval.

2.2.               Purchaser further represents that it is entitled to receive
any payments to be made to it under the Credit Agreement without the withholding
of any tax and will furnish to Agent and to Borrower such forms, certifications,
statements and other documents as Agent or Borrower may request from time to
time to evidence Purchaser’s exemption from the withholding of any tax imposed
by any jurisdiction or to enable Administrative or Borrower, as the case may be,
to comply with any applicable laws or regulations relating thereto.  Without
limiting the effect of the foregoing, if Purchaser is not created or organized
under the laws of the United States of America or any state thereof, Purchaser
will furnish to the Agent and Borrower the IRS Forms described in Section 14.30
of the Credit Agreement, completed by Purchaser, as evidence of Purchaser’s
exemption from the withholding of United States tax with respect thereto. 
Notwithstanding anything herein to the contrary, Borrower shall not be obligated
to make any payments to Purchaser until Purchaser shall have furnished to Agent
and Borrower the requested form, certification, statement or document.

 

 

 

xxxii


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

2.3.               Purchaser acknowledges receipt of true and correct copies of
all Loan Documents from Transferor and agrees and represents that: (a) it has
relied upon its independent review (i) of the Loan Documents, and (ii) any
information independently acquired by it from Borrower or otherwise in making
its decision to acquire an interest in the Loan independently and without
reliance on Transferor or Agent; (b) it has obtained such information as it
deems necessary (including any information it independently obtained from
Borrower or others) prior to making its decision to acquire the Purchaser’s
Syndication Interest; (c) it has made its own independent analysis and appraisal
of and investigation into Borrower’s authority, business, operations, financial
and other condition, creditworthiness, and ability to perform its obligations
under the Loan Documents and has relied on such review in making its decision to
acquire the Purchaser’s Syndication Interest, and will continue to rely solely
upon its independent review of the facts and circumstances related to Borrower,
and without reliance upon Transferor or Agent, in making future decisions with
respect to all matters under or in connection with the Loan Documents and its
participation in the Loan as a Syndication Party.

2.4.               Purchaser acknowledges and agrees that: (a) neither Agent nor
Transferor has made any representation or warranty, except as expressly stated
in the Credit Agreement and this Agreement, nor do they assume any
responsibility with respect to the due execution, validity, sufficiency,
enforceability or collectibility of the Loan, the Loan Documents or the Notes or
with respect to the accuracy and completeness of matters disclosed, represented
or warranted in the Loan Documents by Borrower (including financial matters);
(b) neither Agent nor Transferor assumes any responsibility for the financial
condition of Borrower or for the performance of Borrower’s obligations under the
Loan Documents; (c) except  as otherwise expressly provided in this Agreement or
the Credit Agreement, neither Transferor nor Agent nor any other Syndication
Party shall have any duty or responsibility to furnish to any other Syndication
Parties any credit or other information concerning Borrower which may come into
its or their possession

2.5.               Purchaser: (a) represents that it has acquired and is
retaining the Term Loan Interest for its own account in the ordinary course of
its banking or financing business and not with a view towards the sale,
distribution, further participation, or transfer thereof.

 

 

IN WITNESS HEREOF, the parties hereto have caused this Syndication Acquisition
Agreement to be executed as of the Effective Date by their duly authorized
representatives.

 

Agent:                                      

 

COBANK, ACB                       

 

By ___________________________

 

Name _________________________

 

Title __________________________

 

Transferor                                

 

______________________________

 

By____________________________

 

Name__________________________

xxxiii


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

Title___________________________

 

 


BORROWER’S CONSENT

 

          Borrower hereby signifies its consent to Transferor’s sale of the
Purchaser’s Syndication Interest to Purchaser as described above.

 

U.S. PREMIUM BEEF, LLC

 

 

By: _________________________________

Name:

Title:

 

[Purchaser’s signature appears on the next page]

 

 

 

 

 

 

 

 

 

xxxiv


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

Purchaser

 

______________________________

 

By____________________________

 

Name__________________________

 

Title___________________________

 

 

 

Contact Name:

Title:

Address:      

                  

Phone No.:

Fax No.: 

E-mail:

Tranche A Commitment and Tranche B Commitment Commitment: $____________

 

Payment Instructions:

          Bank:

          ABA No.: 

          Acct. Name: 

          Account No.: 

          Attn: 

          Reference: U.S. Premium Beef

 

 

 

 

 

 

xxxv


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT A TO

SYNDICATION ACQUISITION AGREEMENT

 

 

          A Tranche A Commitment and Tranche B Commitment of
$____________________, and

 

          The following percentage of the principal amount outstanding under the
Tranche A Loan and Tranche B Loan:____________% (“Syndication Share”).

 

 

 

 

 

 

 

 

 

 

xxxvi


 

 

--------------------------------------------------------------------------------

 


 

 

 

 

U.S. PREMIUM BEEF, LLC

EXHIBIT 16.28

TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT

WIRE INSTRUCTIONS

 

WIRE INSTRUCTIONS  When funds are to be wired to CoBank, including in its role
as the Agent, the following wiring information must be used:

 

To:

CoBank, ACB

 

Denver, Co

 

ABA#    307088754

 

Account #       00001544

  Ref:  U.S. Premium Beef                                

xxxvii


 